t c no united_states tax_court hospital corporation of america and subsidiaries petitioners v commissioner of internal revenue respondent docket nos filed date ps own operate and manage hospitals and related businesses for taxable years ended through ps claimed depreciation_deductions based on 5-year recovery periods for certain properties they placed_in_service during those years which properties ps claim constitute tangible_personal_property r determined that the properties constitute structural_components of the buildings to which they relate and that the properties therefore must be depreciated over the same recovery periods as those buildings held for purposes of assigning appropriate recovery classes or recovery periods to the properties to determine allowable_depreciation deductions pursuant to sec_168 i r c tests developed under prior_law for purposes of the investment_tax_credit are applicable to decide whether the property constitutes tangible_personal_property held further the prohibition contained in sec_168 i r c against the use of the component method_of_depreciation does not preclude the use of an analysis based on 74_tc_137 and its progeny and sec_1_48-1 income_tax regs and accordingly such authorities are applied to assign appropriate recovery classes or recovery periods to the properties in issue n jerold cohen randolph w thrower j d fleming jr walter h wingfield stephen f gertzman reginald j clark amanda b scott walter t henderson jr william h bradley and john w bonds jr for petitioners in docket no n jerold cohen randolph w thrower j d fleming jr walter h wingfield stephen f gertzman reginald j clark amanda b scott walter t henderson jr william h bradley john w bonds jr and daniel r mckeithen for petitioners in docket no n jerold cohen walter h wingfield stephen f gertzman amanda b scott reginald j clark randolph w thrower walter t henderson jr and john w bonds jr for petitioners in docket no n jerold cohen reginald j clark randolph w thrower walter t henderson jr and john w bonds jr for petitioners in docket no robert j shilliday jr vallie c brooks and william b mccarthy for respondent wells judge these cases were consolidated for purposes of trial briefing and opinion and will hereinafter be referred to as the instant case respondent determined deficiencies in petitioners' consolidated corporate federal_income_tax as follows tye deficiency dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all the instant case involves many issues some of which have been settled or decided the issues remaining for decision involve matters falling into two reasonably distinct categories which the parties have denominated the macrs depreciation issue and the captive insurance or parthenon insurance co issues the macrs depreciation issue was presented at a special trial session with two other distinct categories of issues that we previously decided and the captive insurance issues were severed for trial purposes and were presented at a subsequent special trial session separate briefs of the parties were filed for each of the distinct categories of issues we decided tax_accounting issues in hospital corp of am v commissioner tcmemo_1996_105 107_tc_73 and 107_tc_116 we decided an issue related to the sale of the stock of certain subsidiaries to healthtrust inc --the hospital company in hospital corp of am v commissioner tcmemo_1996_559 the parthenon insurance co issues will be addressed in a separate opinion subsequently to be released the instant opinion involves the macrs depreciation issue rule references are to the tax_court rules_of_practice and procedure the issues to be decided concern the appropriate recovery classes for tax years ended and or appropriate recovery periods for tax years ended and for certain tangible_property that petitioners placed_in_service during those years to decide whether petitioners utilized the proper recovery classes or periods in calculating their claimed depreciation_deductions for those taxable years we must decide whether the tests developed under prior_law for purposes of the investment_tax_credit are applicable and if so whether the respective properties constitute sec_1245 personal_property or sec_1250 real_property pursuant to those tests findings_of_fact some of the facts have been stipulated for trial pursuant to rule the parties' stipulations of fact are incorporated herein by reference and are found as facts in the instant case petitioners were members of an affiliated_group_of_corporations whose common parent was hospital corporation of america hca which was incorporated under the laws of the state of tennessee hca maintained its principal offices in on date hca was merged with and into galen healthcare inc a subsidiary of columbia healthcare corp of louisville kentucky and the subsidiary changed its name to hca- hospital corp of america on that same date the parent changed continued nashville tennessee on the date the petitions were filed for each of the taxable years involved in the instant case hca and its domestic subsidiaries filed a consolidated federal corporate_income_tax return consolidated_return on form_1120 with the director of the internal_revenue_service center at memphis tennessee petitioners' primary business is the ownership operation and management of hospitals in hospital corp of am v commissioner tcmemo_1996_105 we set forth a detailed description of petitioners' hospital operations which will not be reiterated here we incorporate herein our findings_of_fact contained in that memorandum opinion during the taxable years in issue petitioners constructed a number of hospital facilities those hospital facilities consist generally of different categories which the parties denominate as follows large medical surgical facilities small medical surgical facilities ancillary facilities radiology facilities small psychiatric facilities large psychiatric facilities obstetrics facilities ambulatory surgery facilities patient bed facilities and ancillary ii facilities on their tax returns for taxable years ended and petitioners classified as tangible_personal_property continued its name to columbia hca healthcare corporation certain items relating to hospital facilities constructed during those taxable years and claimed the investment_tax_credit itc and depreciation_deductions using a 5-year recovery_period respondent however determined in the notice_of_deficiency that a number of those items were structural_components of the related buildings and not personal_property that those items were not eligible for itc and that they must be depreciated over the same recovery_period as the buildings to which they related prior to trial the parties resolved the itc issue leaving for trial the issue of the proper classification of the property items for purposes of claiming the depreciation deduction for the taxable years in issue on their tax returns for taxable years ended and petitioners classified as tangible_personal_property certain items relating to hospital facilities constructed during those years and claimed depreciation_deductions using a 5-year recovery_period respondent however determined in the notice_of_deficiency that a number of those items were structural_components of the related buildings and that they must be depreciated over the same recovery_period as the buildings to which they related the investment_tax_credit itc was repealed by the tax_reform_act_of_1986 publaw_99_514 100_stat_2166 effective subject_to transition_rules for property placed_in_service after date all of the property items in issue disputed property items were installed in hospitals constructed for petitioners pursuant to contracts with general construction contractors during taxable years ended and the parties have agreed as to the proper categorization and the total construction cost of each facility the cost bases of the particular disputed property items and the dates on which each of the facilities and the property items located therein were placed_in_service the parties have agreed to procedures to be followed to implement our decision once we decide the appropriate recovery classes or recovery periods for the disputed property items the parties have designated one facility to serve as a representative facility for each of the different categories of hospital facilities the parties agree however that the property items in petitioners' hospital facilities are identical to each other in all material respects ie manner of for convenience the parties have assigned various property unit numbers to the disputed property items the parties defined and identified property units to include all functionally or structurally related items property units are categorized as either item property units or group or system property units from time to time we refer to the disputed property items by their assigned_property unit numbers attachment function construction and design regardless of the facility in which they are contained description of the disputed property item sec_5 on brief petitioners group the disputed property items into categories denominated as follows primary and secondary electrical distribution systems property unit branch electrical wiring and connections and special electrical equipment property units branch electrical wiring connections and receptacles relating to television equipment property unit conduit floor boxes power boxes and outlet jacks relating to telephone equipment property unit electrical wiring conduit and connections relating to internal communications systems property unit carpeting property unit vinyl wall coverings property unit vinyl floor coverings and special purpose sheet vinyl property unit kitchen water piping property unit and kitchen equipment steam lines property unit special plumbing connections relating to x-ray equipment property unit kitchen hoods and exhaust systems property unit patient corridor handrails property unit overbed lights and related electrical connections property unit accordion doors partitions property unit bathroom accessories and partitions property unit and plastic mirrors property unit acoustical tile ceilings property unit and steam boilers and related accessories property unit on brief respondent groups the disputed property in a similar manner except that respondent separates the property items petitioners included in property units disputed property items relating to branch electrical wiring etc property unit disputed property items relating to telephone equipment property unit disputed property items relating to television equipment and property unit disputed property items relating to internal communications systems into individual categories of conduit electrical wiring and electrical outlets receptacles and junction boxes additionally respondent combines the property items petitioners included in property units and kitchen water piping and kitchen equipment steam lines and property unit plumbing connections relating to x-ray equipment into one category of plumbing we adopt generally in the instant opinion the denomination of categories utilized by petitioners primary and secondary electrical distribution systems the primary electrical distribution systems which the parties have designated as property unit accept electricity from outside electrical power sources and deliver it to the secondary electrical distribution systems contained within the hospital facilities generally the items comprising the primary electrical distribution systems consist of the electrical wire and conduit extending from the outside power sources to the main electrical distribution panels and the main electrical distribution panels themselves also known as main switchgears in some instances motor control centers or transformers also may be included the secondary electrical distribution systems receive electricity from the primary electrical distribution systems and deliver it to the various electrical end-users located throughout petitioners' hospital facilities eg lighting fixtures fire protection systems and hospital equipment the items comprising those secondary electrical distribution systems consist of the electrical wire and conduit extending from the primary electrical distribution panels to the secondary electrical distribution panels the secondary electrical respondent agrees that the items comprising petitioners' primary and secondary electrical distribution systems are similar to those items in issue in morrison inc v commissioner tcmemo_1986_129 affd 891_f2d_857 11th cir distribution panels themselves and any transformers located between the primary electrical distribution panels and the secondary electrical distribution panels the main switchgears and the motor control centers are steel cabinets which are attached to concrete pedestals using nuts that are tightened onto bolts extending out of the pedestals transformers have a construction similar to that of the switchgears and the motor control centers and are either attached to concrete pedestals in a manner similar to the switchgears and the motor control centers or suspended from the overhead structural framework of the hospital buildings using threaded rod hangers screws or bolts attach the electrical panels to the walls of the buildings the main panel and the main motor control centers range in size from inches high by inches wide by inches deep up to inches high by inches wide by inches deep the main panel is equal to or larger in size than the motor control centers the conduit from the main transformer to the main switchboard i sec_42 inches underground and encased in a concrete envelope the components of the primary and secondary electrical systems are similar in nature although they vary in size and complexity depending on the various electrical loads carried by them those components are installed during the construction phase by the electrical subcontractor the conduit and wire in both the primary and secondary electrical distribution systems are custom fit for the initial place of installation the electrical wire constitutes the conductor used to carry electrical power from the primary electrical distribution systems to the secondary electrical distribution systems and from the secondary electrical panels to various branch wiring items eg circuit breakers fuses the electrical wire carries electrical power to the secondary electrical panels and the branch circuits for individual electrical loads electrical wire is installed in electrical conduit electrical conduit is typically aluminum plastic or galvanized tubing or piping which is custom fit for the particular application electrical conduit may be attached to the structures of the hospital buildings using screws and brackets or other appropriate fasteners electrical conduit serves as a protective shield for electrical wire contained inside the conduit and provides a pathway for the wire to travel from one location to another the conduit is integrated into a building during the construction phase and is generally attached to ceilings floors and walls or encased in concrete conduit may be inaccessible or hidden behind surfaces conduit commonly is abandoned in place and not reused when a particular item of equipment to which it relates is moved or retired although not a common occurrence petitioners have moved and reused some items eg electrical panels transformers and motor control centers in connection with remodeling projects workers started and completed the task in one evening the items were not damaged by being moved from one location within the hospital to another and after they were moved the items functioned in the same manner as they had prior to being moved the parties have stipulated that the percentage of the electrical load carried by the primary and secondary electrical distribution systems to hospital equipment is as follows type of facility percentage large medical surgical small medical surgical small psychiatric large psychiatric the balance of the electrical load is carried to items related to the operation or maintenance of petitioners' buildings branch electrical wiring and connections and special electrical equipment a in general the branch wiring in the subject category is the wiring that extends from the secondary distribution panels to either a duplex outlet at or in a wall surface or in instances where a piece of machinery is hardwired to a junction box mounted on or within when equipment is hardwired the wiring connection of that equipment is attached and secured directly to the electrical continued a surface of the building the branch electrical wiring and connections consist of conduit wiring and electrical connections which relate to particular items of hospital equipment specifically the items of hospital equipment to which the branch electrical wiring and connections in the subject category relate are a the emergency power generator controls battery packs and battery chargers property unit b the x-ray film processing equipment property unit c the illuminated front entrance signs and emergency entrance signs property unit d the medical gas control equipment and the medical gas alarm equipment property unit e kitchen equipment eg braising pans sanitizers deep fryers toasters ice makers dispensers and heat lamps property unit f equipment located in the hospital laboratories and maintenance shop areas such as tools and welding equipment specimen slicers etc property unit g the synchronously wired clock systems property unit h the air conditioners located in the hospital computer rooms property unit i the central sterilization equipment property unit and j special electrical equipment located in the hospital operating rooms recovery rooms intensive care units infant nurseries radiology areas patient rooms and continued wiring in a junction box laboratories property unit items of equipment for which electrical connections are wired directly to the hospitals' electrical systems include the front entrance sign the emergency entrance sign the air conditioner for the computer equipment and the central sterilization equipment the branch electrical wiring and connections are required for the operation and use of the equipment to which they relate the branch electrical wiring and connections are used only with the items of equipment to which they relate all of the electrical load carried by the branch electrical wiring and connections is carried to the particular items of equipment to which they relate the conduit protects and houses the wiring b wiring and related property items relating to kitchen equipment property unit the disputed property items in property unit consist of wiring conduit junction boxes and outlets that provide electricity required for the operation and use of hospital kitchen equipment including the kitchen hood fans and lights braising pans sanitizers deep fryers toasters ice makers dispensers coffee urns milk and ice cream dispensers and heat lamps those items are used only with the hospital the parties agree that the items of equipment to which the branch electrical wiring and connections in issue relate are properly depreciable over 5-year periods kitchen equipment if necessary some of the items could be adapted for another use in most instances the items run from the hospitals' secondary electrical distribution systems to a wall near the equipment which they are intended to service c wiring and related property items in the laboratory and maintenance shop property unit the disputed property items in property unit consist of wiring conduit above-counter receptacles circuit boxes and plugmoldings which make electricity available in the laboratory and maintenance shop areas of the hospitals and provide localized electrical power for various electrical end-users located in those areas some of the items described in property unit are located in the walls between the hospitals' secondary electrical distribution systems and either electrical outlets or the particular equipment they are intended to serve if necessary some of those items could be adapted for another use d wiring and related property items in other areas of the hospitals property unit the disputed property items in property unit consist of wiring conduit outlets circuit boxes and related electrical isolation panels which make electricity available for the operation and use of equipment located in the intensive care other wiring conduit receptacles and junction boxes which are not contained in property unit number but which the parties agree relate to the operation and maintenance of the hospitals' buildings also make electrical power available in the laboratory and maintenance shop areas units operating rooms recovery rooms infant nurseries patient rooms radiology areas laboratories and kitchens the isolation panels and grounding receptacles ensure that the medical equipment receiving electrical power from the isolated electrical circuits does not leak electricity which could shock patients undergoing surgery or other forms of treatment the remote grounding receptacles are necessary for the common grounding of equipment in those areas of the hospitals and are necessary for the operation of the isolation panels wiring and related property items relating to television equipment property unit disputed property items in property unit consist of branch electrical wiring conduit junction boxes outlet receptacles and equipment that is required for the operation and use of the television equipment located in and outside of the hospitals petitioners' use of the conduit and junction boxes is due in part to local building codes the items are used only and directly with the television sets located in petitioners' hospital facilities and the master television antennae attached to petitioners' hospitalsdollar_figure televisions are attached to the walls of the hospitals near the room ceilings the television outlet receptacles in issue the television antenna and antenna wire are not in dispute the parties have agreed that the antenna amplifier and brackets constitute 5-year_property are recessed in the walls approximately inches below the acoustical tile ceilings the electrical outlet receptacles relating to the televisions provide localized electrical power sources for the televisions at standardized voltages and standardized amperes most of the televisions are located in the patient rooms of petitioners' hospitals the antenna conduit protects the television antenna cables which extend between the master television antenna systems or cable television hook-ups and the antenna cable television outlets located adjacent to the television outlet receptacles the conduit protects the antenna wiring contained within it and is installed for the specific purpose of housing the television antenna wiring conduit floor boxes power boxes and outlet jacks relating to telephone equipment property unit the telephone conduit floor boxes power boxes and outlet jacks in property unit are required for the use and operation of the telephone equipment11 located in petitioners' hospitals due in part at least to local building codes those items are used only and directly with that telephone equipment and were installed specifically for use with the telephone equipment the parties agree that the telephone equipment to which the items in property unit relate is properly depreciable over 5-year periods electrical wiring conduit and connections relating to internal communications systems property unit the conduit wiring and electrical connections in property unit are required for the use and operation of the hospitals' internal communications systems ie the nurse call systems the intercommunications systems the dictation systems and the music and paging systems dollar_figure petitioners' use of the conduit floor boxes and outlet jacks is due in part to local building codes those items are used only and directly with the equipment comprising those systems the items in issue are attached to the walls floors and ceilings of petitioners' hospitals and are located between the secondary electrical distribution systems and the particular items of equipment to which they relate the items are specifically for use with the hospitals' internal communication systems carpeting property unit the carpeting in property unit is the carpeting that was originally placed in petitioners' hospital facilities during construction the carpeting is custom fit to the area in which it is laid and is installed over the sealed concrete floor using adhesives the adhesives prevent the carpeting from slipping or skidding while it covers the floors of the hospitals the parties agree that the machinery and equipment to which the items in property unit relate are properly depreciable over 5-year periods petitioners typically replace carpeting after approximately to years of use due to heavy wear soiling and changes in the decor of petitioners' hospitalsdollar_figure workers remove the carpeting by using a linoleum knife to lift up one corner of the carpeting and then by pulling the carpeting by hand from the concrete floors removal of the carpeting is not a difficult or time-consuming process and does not damage the underlying concrete floors petitioners typically discard the removed carpeting petitioners do not allow the removed carpeting to be reused because of potential health risks vinyl wall coverings property unit the vinyl wall coverings originally placed in the various hospital facilities are also in issue the wall coverings consist of 3-foot or 4-foot wide strips of vinyl fabric the strips of vinyl fabric are secured to the walls with an adhesive the walls are treated with glue sizing prior to placing the vinyl wall coverings on the sheetrock walls of the hospital facilities the glue sizing protects the sheetrock walls from being damaged upon a subsequent removal of the wall coverings the vinyl wall covering is used as an alternative to painting the sheet rock walls due to heavy wear and to changes in one of the representative facilities after approximately years of use more than percent of the carpeting in issue had been removed and replaced petitioners intend to replace the remaining percent of that carpeting which is badly soiled and worn when scheduling permits in the decor of petitioners' hospital facilities petitioners remove and replace vinyl wall coverings after approximately to years of usedollar_figure removal of the wall coverings is accomplished by removing the base molding covering the bottom edge of the wall covering grasping a corner of the wall covering and pulling it off the walls removal of the vinyl wall coverings does not damage either the vinyl fabric or the sheetrock walls of the hospitals and any residual adhesives that remain on the walls can be removed with very light sanding vinyl floor coverings property unit the items in property unit consist of the vinyl tile and sheet vinyl floor coverings originally placed in petitioners' hospital facilities during construction the floor coverings are of three general types 12-inch by 12-inch vinyl tiles 8-foot wide sheet vinyl and seamless vinyl floor covering petitioners utilize all three types of vinyl floor coverings in a similar manner the vinyl tiles are unpackaged trimmed as necessary and attached to the hospital floors using adhesive the sheet vinyl is first cut to fit the area on which it is placed and also is attached to the concrete floors of the hospitals using adhesive the seamless vinyl floor covering is in one of petitioners' representative facilities after approximately years of use approximately to percent of the vinyl wall coverings in issue had been replaced installed similarly to the sheet vinyl but with its seams joined together using heat petitioners replace vinyl floor coverings after about to years due to wear and changes in the decor of petitioners' facilitiesdollar_figure the sheet vinyl and seamless vinyl floor covering are composed of a softer material than vinyl composition tile workers remove sheet vinyl by lifting one corner of the vinyl and peeling it off the concrete floors workers remove vinyl tile by using a mechanical scraper which lifts the tiles off the concrete floors without damaging the floors the underlying adhesives are typically dry and powdery after the floor coverings are removed removal of the vinyl tile floor coverings requires more effort than is necessary for removing carpeting nonetheless with the proper tools and skill removal of the vinyl floor coverings goes relatively fast petitioners discard the floor covering upon removal kitchen water piping property unit and kitchen equipment steam lines property unit petitioners maintain kitchens which are used to prepare meals for most inpatients on a daily basis as a part of providing health care services to those patients petitioners also operate in one of petitioners' representative facilities after approximately years of use two-thirds of the original vinyl floor coverings had been replaced hospital cafeterias where food is sold to hospital employees visitors and the public for cash the kitchen water piping in property unit consists of the following distinct categories of items items relating to the operation of the kitchen grease trap systems the trench drains the grease waste piping the grease waste excavation the grease waste fill and the grease trap itself and plumbing connections including the hose reel connections for particular items of kitchen equipment the piping is contained in the walls of petitioners' hospital facilities and fastened to the building structures the kitchen grease trap systems consist of underground tanks and the related plumbing connections the grease traps have inlet chambers connected to kitchen waste pipes and outlet chambers connected to the domestic sanitary sewers and they serve as buffers between the kitchen waste pipes and the sanitary sewer systems their function is to remove grease and solid matter from waste water leaving the kitchen areas while allowing the remaining waste water to pass into the sanitary sewers the kitchen plumbing connections in issue supply water to specific items of kitchen equipment such as the dishwashers coffee urns steam kettles braising pans and ice makers and respondent agrees that the kitchen grease trap systems in issue are similar to those in issue in morrison inc v commissioner tcmemo_1986_129 remove the liquid wastes generated by that equipment the plumbing connections branch off of a hospital's main water lines to the walls near the specific pieces of equipment the plumbing connections are intended to serve the plumbing connections are necessary for the operation of the items of equipment to which they relate and are used only with the items of equipment to which they relate if necessary the connections could be adapted for other uses the hose reel connections are located behind the walls and are used to connect the hose reel to hot and cold potable water the kitchen equipment steam lines in property unit are in all material respects identical to the kitchen plumbing connections property unit described above special plumbing connections relating to x-ray equipment property unit the plumbing connections relating to the x-ray equipment are required for the operation and use of the x-ray film processing equipment located in petitioners' hospitals those connections are used only with that equipment the plumbing connections are located in the walls and floors between the hospitals' main plumbing lines and the x-ray film processing equipment they are intended to serve removal of those plumbing connections would not affect the hospitals' main water piping and sanitary drainage kitchen hoods and exhaust systems property unit the kitchen hoods and exhaust systems consist of the cooking area exhaust hoods and fans the kitchen supply air intake fans the dishwasher exhaust fans and related duct work dishwasher condensate return units are also included the exhaust hoods and fans are placed directly over the kitchen cooking equipment where they collect and guide cooking vapors grease smoke humidity and other fumes moving from the kitchen cooking equipment into the exhaust duct work to be expelled outside of the hospital buildings the kitchen hoods are installed on frames bolted to the overhead structure and the frames are attached to a reinforced concrete floor structure the sheet metal duct work is installed in a continuous run from the kitchen hood through the floors overhead to a curbed roof opening in a covered discharge unit the kitchen exhaust hoods contain their own chemical fire protection and lighting system the kitchen exhaust fans are attached with steel screws they do not serve to ventilate the hospital buildings generally and they are not part of the hospital buildings' heating ventilation or air conditioning systems the kitchen supply air intake fans or the air make-up units replace the air removed from the kitchens by the respondent agrees that with the exception of the condensate return unit although smaller the kitchen supply air intake fans continued kitchen exhaust fans to insure proper negative balance in the air pressure the kitchen supply air intake fans ensure that a hospital kitchen maintains negative pressure with relation to the remainder of the hospital building by replacing air that is exhausted by the kitchen exhaust fans the kitchen supply air intake fans are attached to the roofs of petitioners' hospitals using bolts and are connected to metal duct work used only with that equipment the dishwasher exhaust fans remove moisture and humidity generated by the dishwasher and are vented to both ends of the dishwasher the fans serve to ventilate only the dishwashing area of the kitchens and ensure that the dishwashers operate efficiently the fans are attached to the roofs of the facilities using bolts and are connected to duct work specifically designed for and used only with those fans the dishwasher condensate return units consist of water piping which provides an emergency source of hot water for the dishwashers the piping is attached to the building and runs from a dishwasher to a boiler and back to the dishwasher it is separate and apart from the building plumbing and is used exclusively to connect the dishwashers with the boilers removal continued in petitioners' hospitals are similar to those in issue in morrison inc v commissioner supra of the condensate return unit piping would not affect the hospital's main water piping and sanitary drainage the kitchen duct work is placed in the walls and ceilings during construction the duct work is fastened to the building structure with steel hangers it is not movable without removal of building walls and ceilings portions may be removable but that partial removal would render the remaining sections unusable the sheet metal duct work exhaust hoods exhaust and supply fans and condensate return units are fixed to the building with screws and bolts the frames are bolted and welded much of the installation is through walls ceilings and roofs and specific openings are made in the structure for those items patient corridor handrails property unit patient corridor handrails18 are strips of hard plastic about 4-inches at the top and 6-inches wide which are attached to the walls in certain areas of petitioners' hospitals using bolts and clip brackets the patient corridor handrails are placed approximately 32-inches above the hospital floors and extend 2-inches from the wall surface they are installed in the patient corridor handrails in issue do not include handrails located in hospital stairwells or those required by elevation changes nor do they include bumper guards which are located in all hallways and corridors and used to protect the walls of petitioners' buildings patient corridors of the hospitals to assist in the rehabilitation of petitioners' patients patient corridor handrails can be removed from the walls of the hospitals after removal the handrails can be replaced or relocated within the hospital local fire or building codes do not require patient corridor handrails overbed lights and related electrical connections property unit the overbed lights are 4-tube 4-foot fluorescent lighting fixtures installed in a standard opening in the acoustical ceiling grid and are positioned directly over the patient beds in each patient room they are similar in appearance to general lighting fixtures the lights are controlled by switches located on the headwall units above the patient bed headboards the placement of the switches allows the overbed lights to be activated by someone standing at the patient's bedside and makes it difficult for a patient to activate the overbed light while lying in bed the overbed lights are designed to be used and are used to provide a light source during the examination of patients by medical staff or physicians the overbed lights are referred to as exam lights on the hospital blueprints the patient rooms are approximately square feet in size other lighting devices in the patient rooms also provide room illuminationdollar_figure for example each patient room contains a 2-tube fluorescent light fixture which is attached to the wall just above each patient bed headboard and which is activated by a pull cord placed within the patient's reach additionally each patient room contains a fluorescent light fixture placed over the vanity cabinet located in the patient room area and a night light that provides exit lighting during the night furthermore each patient room contains one large double-pane window which illuminates the patient rooms during the daylight hours use of the overbed lights may be uncomfortable for some patients because of the brightness of the lights and of the placement of the lights directly over a patient's bed the electrical conduit wiring and junction boxes relating to the overbed lights are used only with those lights but if necessary they could be adapted for other uses the electrical connections relating to the overbed lights are necessary for the operation of the overbed lights accordion doors partitions property unit the accordion doors partitions partitions in the subject category consist of two different types of accordion-style room dividers both types are approximately to 10-foot high and when expanded are used to subdivide the hospital cafeterias and conference rooms into smaller rooms they are attached to the those lighting devices are not in issue hospital walls and are expanded and contracted by manually pulling them along tracks attached to the ceilings the partitions are suspended from those tracks the tracks are mounted on 2-inch by 4-inch or 2-inch by 6-inch blocking which is attached to the ceilings of the hospital buildings and supported from above by angled steel arms the partitions do not bear any structural loads the partition located in the cafeteria contains a door which allows passage through the subdivided rooms when the accordion is fully extended the partitions located in the hospital conference rooms represent percent of the total cost bases of the partitions in issue the partitions located in the hospital cafeterias represent the remaining percent of the total cost bases of the partitions in issue the partition originally placed in a west houston medical center conference room has been removed and is currently in storage removal of the partition has not affected the essential structure of the west houston medical center the supporting steel and wood for that partition still is attached to the structural frame at the site of the original installation covered by the acoustical ceiling bathroom accessories and partitions property unit and plastic mirrors property unit petitioners' hospital facilities contain a large number of bathrooms in addition to employee bathrooms and public bathroomsdollar_figure the bathroom accessories in issue consist of the following items located in patient bathrooms of petitioners' hospitals paper towel dispensers soap dispensers mirrors towel racks grab bars toilet paper holders bathrobe hooks shower curtain rods and toiletry shelves petitioners' staff and employees do not use the patient bathrooms except as necessary to provide health care services to the patients toilet accessories such as grab bars require support by double studding behind the walls the bathroom accessories are attached to either the walls or the doors of the patient bathrooms using screws they can be removed from the walls of the bathrooms by removing the screws and backplates attaching them to the walls removal of those items does not damage either the items or the walls removal of the items is not a time- consuming or difficult process and one of the items typically could be removed from a wall within minute if removed the items could be reused elsewhere if the necessary blocking is in place the plastic mirrors included in property unit are in all material respects identical to the mirrors located in the patient rooms which are included in property unit petitioners concede that the bathroom accessories in property unit located in non-patient bathrooms ie the employee and public bathrooms relate to the operation or maintenance of a building and thus constitute structural_components of the buildings seventy-five percent of the total cost of the bathroom accessories included in property unit is attributable to the bathroom accessories located in patient bathrooms acoustical tile ceilings property unit the acoustical tile ceilings acoustical ceilings consist of metal grid systems typically with a 2-foot by 2-foot or foot by 4-foot opening and squares of acoustical tile that are laid into the openings of the grids the grids are installed in select areas of petitioners' hospital facilities and are hung by wires parallel to the structural frames of the hospital buildings approximately to 12-feet above the concrete floors the wires are attached to the structural frames of the hospital buildings using eye bolts the grids are attached to the hospital walls using nails or screws light fixtures speakers air conditioning vents and sprinkler heads are placed in openings of the grids or through openings cut in the tiles the acoustical ceilings are movable and have been moved reconfigured and reused by petitioners in at least one of petitioners' representative facilities acoustical ceilings hide unsightly plumbing and piping conduit wiring and air conditioning ducts which are installed between the structural frame above and the ceiling the acoustical ceilings also enhance the cleanliness of petitioners' hospitals by preventing dirt and dust from falling from the pipes and duct work located between the acoustical ceilings and the structural ceilings of the hospitals into the areas below acoustical tiles additionally provide a sound deadening material which reduces noise they also serve a decorative function the acoustical ceilings utilized by petitioners are typical of the ceilings used in many commercial buildings painted gypsum board is used for ceilings in the critical areas of the hospitals such as the operating trauma and medical areas hospital accreditation commissions require hospitals to have ceilings in order to operate as hospitals steam boilers and related accessories property unit the steam boiler systems in property unit are shop- assembled high-pressure steam-operated boilers and related accessories the steam boilers produce steam that is used to provide heat for petitioners' hospitals and that is distributed to specific items of hospital equipment such as the air make-up units hot water heaters kitchen equipment operating room humidifiers and central sterilization equipment the boilers and related accessories are bolted to structural steel frames which are encased in a concrete slab raised floor bolts embedded into the concrete are used both to level the boilers and to secure the installation the boiler stacks are attached to the structural roof and extend through the roof to an elevation which facilitates the dispersion of fumes the boilers and related accessories are placed in the mechanical room and are interconnected with the piping used to transmit the high temperature water and steam the entire system is integrated into the building mechanical system boilers are not easily removed the installation and or removal of a boiler would require a skilled mechanical subcontractor opinion during taxable years ended through petitioners constructed a number of hospital facilities which they used in their trade_or_business for purposes of our decision as to petitioners' entitlement to depreciation_deductions relating to those facilities for those taxable years the parties do not agree on the appropriate recovery classes or recovery periods for the disputed property item sec_21 contained in the facilities resolution of that issue entails our decision as to whether the disputed property items constitute sec_1245 class property or sec_1250 class property the parties have stipulated that if a disputed property item constitutes sec_1245 class property it is depreciable over a 5-year recovery_period but if the disputed property item constitutes sec_1250 class property it is depreciable over an or 5-year recovery_period depending on when the item was placed_in_service dollar_figure the parties have agreed on the classification of a number of property items relating to the constructed facilities but they are unable to agree as to the disputed property items described supra the recovery_period for real_property placed_in_service after date but before date generally is years deficit_reduction_act_of_1984 dra-1984 publaw_98_369 98_stat_634 simplification of imputed_interest rules continued accordingly we must decide whether the tests developed under prior_law for purposes of the investment_tax_credit must be used in deciding the appropriate recovery classes for tax years ended and or appropriate recovery periods for tax years ended and for the disputed property items that petitioners placed_in_service during those years and if so whether the respective properties constitute sec_1245 class property or sec_1250 class property pursuant to those tests petitioners contend that the disputed property items constitute sec_1245 class property and that those items are depreciable over 5-year periods respondent contends that the disputed property items are sec_1250 class property because they are structural_components of the buildings to which they relate and thus they are depreciable over the same recovery_period as the buildings continued siir publaw_99_121 sec_105 stat the recovery for real_property placed_in_service after date but before date generally is years siir sec_103 sec_105 tax_reform_act_of_1986 tra-1986 publaw_99_514 secs stat the recovery_period for nonresidential_real_property placed_in_service after date but before date generally i sec_31 years tra-86 secs omnibus_budget_reconciliation_act_of_1993 obra-1993 publaw_103_66 sec 107_stat_448 for convenience we refer to property placed_in_service between date and date generally as 19-year property in general sec_167 prescribes general rules governing the depreciation deduction which provides a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business or held_for_the_production_of_income sec_168 added to the internal_revenue_code code by the economic_recovery_tax_act_of_1981 erta publaw_97_34 95_stat_172 describes a specific depreciation system entitled accelerated_cost_recovery_system acrs applicable generally for tangible depreciable_property placed_in_service after date erta secs a a 95_stat_226 during congress replaced acrs with a modified accelerated_cost_recovery_system macrs effective generally for tangible depreciable_property placed_in_service after date tax_reform_act_of_1986 tra-86 publaw_99_514 secs stat accordingly the disputed property items placed_in_service during and are subject_to the acrs rules and the disputed property items placed_in_service after are subject_to the macrs rules acrs congress enacted acrs to stimulate the economy by allowing greater depreciation_deductions over shorter depreciation periods and to simplify the depreciation rules sprint corp v commissioner 108_tc_383 103_tc_247 affd 68_f3d_41 2d cir 103_tc_285 affd 65_f3d_329 3d cir see also 21_f3d_1330 4th cir s rept pincite 1981_2_cb_412 acrs permits a depreciation deduction for recovery_property over a predetermined recovery_period by applying a statutory_percentage to its cost sec_168 schrum v commissioner tcmemo_1993_124 affd in part and vacated and remanded in part on another issue 33_f3d_426 4th cir recovery_property is defined generally as tangible_property of a character subject_to the allowance for depreciation-- a used in a trade_or_business or b held_for_the_production_of_income sec_168 recovery_property is assigned to one of the following classes of property 3-year_property 5-year_property 10-year_property 19-year real_property 15-year public_utility_property or low-income_housing sec_168 a special rule applies for theme parks sec_168 five-year_property includes sec_1245 class property which is not 3-year_property 10-year_property or 15-year public_utility_property sec_168 five-year_property thus includes sec_1245 class property with no assigned class_life sec_168 collins music co v united_states supra pincite nineteen-year real_property means sec_1250 class property which-- i does not have a present class_life of years or less and ii is not low-income_housing sec_168 the present class_life of a property item is the class_life if any which would be applicable with respect to any property as of date under subsection m of sec_167 determined without regard to paragraph thereof and as if the taxpayer had made an election under such subsection sec_168 additionally respondent may prescribe a present class_life that reasonably reflects the anticipated useful_life of the property for any property that did not have a present class_life as of date sec_168 class_life refers to the class_life of property assigned by respondent that reasonably reflects the anticipated useful_life of that class of property to a particular industry or other group sec_167 sec_167 was repealed as an obsolete provision by the omnibus budget reconciliation act of publaw_101_508 sec stat prior to its repeal sec_167 provided as follows sec_167 class lives -- in general --in the case of a taxpayer who has made an election under this subsection for the taxable_year the term reasonable allowance as used in subsection a means with respect to property which is placed_in_service during the taxable_year and which is included in any class for which a class_life has been prescribed only an allowance based on the class_life prescribed by the secretary which reasonably reflects the anticipated useful_life of that class of property to the industry or other group the allowance so prescribed may under regulations prescribed by the secretary permit a variance from any class_life by not more than percent rounded to the nearest half year of such life see sec_1_167_a_-11 income_tax regs accordingly acrs incorporates by reference the asset_depreciation_range adr classifications sec_168 68_f3d_1006 7th cir revg and remanding on another issue 103_tc_582 acrs reduces the number of property classes from around under the adr system to six five as originally enacted sec_168 sprint corp v commissioner supra in several revenue procedures respondent had prescribed asset guideline classes asset guideline periods class lives and ranges and annual asset guideline repair_allowance_percentages for assets used in business manufacturing and other activities e g revproc_87_56 1987_2_cb_674 rev_proc prior to erta the principal method used to assign useful lives for personal_property was the adr and class_life system which was effective generally for assets placed_in_service after and before 103_tc_582 revd and remanded on another issue 68_f3d_1006 7th cir 103_tc_247 affd 68_f3d_41 2d cir clinger v commissioner tcmemo_1990_459 see also sec_1 a - income_tax regs pursuant to that system assets were grouped into approximately different asset guideline classes and a guideline_life was assigned to each class a range of years ie the adr was then provided for each class of personal_property the taxpayer could use a useful_life of up to percent longer or percent shorter than the guideline_life prescribed by respondent for particular classes of depreciable_property for each asset account in the class the taxpayer selected either a class_life or an adr that was used as the useful_life for computing depreciation 108_tc_384 walgreen co v commissioner supra simon v commissioner supra clinger v commissioner supra 1983_1_cb_745 the revenue procedures provide adr classes for specified depreciable assets generally used in all business activities except as noted as well as for depreciable assets used in certain businesses revproc_83_35 supra is applicable for assets placed_in_service during years ended and the present class_life is the asset_guideline_period ie the midpoint class_life established for the particular class revproc_83_35 sec_101 c b pincite the component method_of_depreciation is not permitted under acrs sec_168dollar_figure the component method_of_depreciation i sec_25 sec_168 provides in pertinent part as follows sec_168 special rules for application of this section --for purposes of this section-- components of sec_1250 class property -- a in general --except as otherwise provided in this paragraph-- i the deduction allowable under subsection a with respect to any component which is sec_1250 class property of a building shall be computed in the same manner as the deduction allowable with respect to such building and ii the recovery_period for such component shall begin on the later of-- i the date such component is placed_in_service or ii the date on which the building is placed_in_service b transitional rules continued a method_of_depreciation that fragments an item of property often a building into its elements eg shell plumbing and wiring and applies individual useful lives and salvage values to each such component westin lexicon of tax terminology see also 33_tc_241 sec_1 income_tax regs accordingly the parties agree that the disputed property items placed_in_service during and constitute 5-year_property as petitioners contend only if the items constitute sec_1245 class property and do not constitute structural_components of sec_1250 class property as respondent contends they do macrs macrs provides that the depreciation deduction provided by sec_167 for any tangible_property shall be determined by using-- the applicable_depreciation_method the applicable_recovery_period and the applicable convention sec_168 for purposes of the general depreciation system which is involved in the instant case macrs generally classifie sec_25 continued c exception for substantial improvements -- i in general for purposes of this paragraph a substantial_improvement shall be treated as a separate building eligible personal_property and certain real_property as 3-year_property 5-year_property 7-year_property 10-year_property year property or 20-year_property and assigns that property to a corresponding recovery_period on the basis of the property's class_life sec_168 e e macrs generally classifies sec_1250 real_property as residential_rental_property which is not involved in the instant case or nonresidential_real_property which are assigned to a 5-year recovery_period or a 5-year recovery_period respectively sec_168 e sec_168 provides that the term class_life means the class_life if any which would be applicable with respect to any property as of date under subsection m of sec_167 that class_life generally is the midpoint class_life for the asset_guideline_class to which the property was assigned as of date pursuant to revproc_83_35 sec_168 defines nonresidential_real_property as follows b nonresidential_real_property --the term nonresidential_real_property means sec_1250 property which is not-- i residential_rental_property or ii property with a class_life of less than years obra-1993 sec 107_stat_448 extended to years the recovery_period for nonresidential_real_property placed_in_service after date c b dollar_figure revproc_87_56 sec_2 c b pincite sec_168 provides that except in the case of residential_rental_property or nonresidential_real_property respondent may designate a class_life for any property which does not have a prescribed class_life as of date or within restrictions may modify the class_life of propertydollar_figure see sec_168 additionally sec_168 assigns recovery periods to certain tangible depreciable_property regardless of its class_life sec_168 revproc_87_56 sec_5 1987_2_cb_674 as clarified and modified by revproc_88_22 1988_1_cb_785 prescribes class lives and recovery periods applicable for years ended and macrs repealed acrs sec_168 which related specifically to components of sec_1250 class property sec_168 however provides that improvements made to with the exception of telephone central office equipment for which a class_life was delineated in revproc_82_67 1982_2_cb_853 the class lives for property as of date for property that had assigned class lives remained the same as their class lives as of date see 21_f3d_1330 4th cir revproc_83_35 sec_1 1983_1_cb_745 congress repealed respondent's authority to prescribe or modify class lives in sec of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3753 sec_168 provides as follows treatments of additions or improvements to property --in the case of any addition to or improvement continued real_property are depreciated using the same recovery_period applicable to the underlying property as if the underlying property were placed_in_service at the time the improvements were made accordingly macrs continues the prohibition against the use of the component method_of_depreciation s rept pincite 1986_3_cb_105 congress did not assign a specific class_life to the disputed property items placed_in_service during and see sec_168 accordingly the parties agree that the disputed property items constitute 5-year_property as petitioners contend only if the items have a class_life of more than years but less than years pursuant to revproc_87_56 as clarified and modified by revproc_88_22 sec_168 e and the disputed property items do not constitute continued of any property-- a any deduction under subsection a for such addition or improvement shall be computed in the same manner as the deduction of such property would be computed if such property had been placed_in_service at the same time as such addition or improvement and b the applicable_recovery_period for such addition or improvement shall begin on the later of-- i the date on which such addition or improvement is placed_in_service or ii the date on which the property with respect to which such addition or improvement was made is placed_in_service structural_components of nonresidential_real_property as respondent contends they do the meaning of sec_1245 class property under acrs and macrs respondent does not dispute for purposes of the instant case that petitioners' business is described in asset guideline cla sec_57 cla sec_57 revproc_83_35 c b pincite and revproc_87_56 c b pincite describe cla sec_57 as follows distributive trades and services includes assets used in wholesale and retail trade and personal and professional services includes sec_1245 assets used in marketing petroleum and petroleum products both revenue procedures prescribe a 9-year class_life for assets in cla sec_57 revproc_83_85 supra revproc_87_56 supra acrs and macrs both provide that property with a 9-year class_life is depreciable over a 5-year period sec_168 and sec_168 e and consequently unless the disputed property items constitute sec_1250 class property they are depreciable over 5-year periods because petitioners' businesses fall within the category personal and professional services petitioners contend that the disputed property items constitute sec_1245 class property pursuant to the code relevant legislative_history relevant income_tax regulations respondent's long-standing rulings and prior decisions of this court and therefore are properly depreciable over 5-year periods petitioners maintain that the question of whether property constitutes sec_1245 or sec_1250 property frequently was presented to respondent and to the courts in the context of whether property constituted tangible_personal_property for purposes of qualifying for itc and that a similar analysis is appropriate for purposes of acrs and macrs respondent has raised a number of arguments in support of the position that the disputed property items constitute sec_1250 class property respondent's principal argument is that using a different recovery_period for the disputed property items than for the buildings to which they relate in effect results in component_depreciation which method is no longer permitted under acrs and macrs respondent argues that the cases on which petitioners primarily rely are not applicable to the instant case because those cases involve tax years prior to when component_depreciation was permissible and they deal with itc respondent asserts that the judicially developed itc tests have limited application in determining what constitutes a structural_component for purposes of applying acrs and macrs in light of the elimination of the component method_of_accounting respondent maintains that the disputed property items must be depreciated over the same recovery_period as the structure to which they relate respondent's position raises an issue of first impression to resolve that issue we look to the language of the statute because the relevant acrs and macrs provisions differ we discuss separately our conclusion that in prohibiting component_depreciation congress did not intend to eliminate from 5-year_property those disputed property items which would satisfy the definition of tangible_personal_property pursuant to sec_1245 prior to the enactment of acrs or macrs acrs as we discussed supra to be classified as 5-year_property the disputed property items must constitute sec_1245 class property sec_168dollar_figure sec_1245 class property consists of tangible_property described in sec_1245 other than subparagraphs c and d sec_168dollar_figure on for taxable years ended and sec_168 provides as follows b 5-year_property --the term 5-year_property means recovery_property which is sec_1245 class property and which is not 3-year_property 10-year_property or 15-year public_utility_property sec_1245 provides as follows sec_1245 property --for purposes of this section the term sec_1245 property means any property which is or has been property of a character subject_to the allowance for depreciation provided in sec_167 or subject_to the allowance of amortization provided in sec_185 and is either-- a personal_property b other_property not including a building or its structural_components but only if such other continued the other hand to constitute 19-year real_property the property must be sec_1250 class property sec_1250 class property continued property is tangible and has an adjusted_basis in which there are reflected adjustments described in paragraph for a period in which such property or other_property -- i was used as an integral part of manufacturing production or extraction or of furnishing transportation communications electrical energy gas water or sewage disposal services or ii constituted a research facility used in connection with any of the activities referred to in clause i or iii constituted a facility used in connection with any of the activities referred to in clause i for the bulk storage of fungible commodities including commodities in a liquid or gaseous state c an elevator or an escalator d so much of any real_property other than any property described in subparagraph b which has an adjusted_basis in which there are reflected adjustments for amortization under sec_169 sec_179 sec_185 sec_188 sec_190 sec_193 or sec_194 e a single_purpose_agricultural_or_horticultural_structure as defined in sec_48 or f a storage_facility not including a building or its structural_components used in connection with the distribution of petroleum or any primary product of petroleum for taxable years ended and sec_168 provides as follows the term sec_1245 class property means tangible_property described in sec_1245 other than subparagraphs c and d embodies property described in sec_1250 c and in sec_1245 sec_168dollar_figure petitioners are not engaged in an activity described in sec_1245 additionally the disputed property items are not described in sec_1245 or f accordingly the disputed property items constitute sec_1245 class property only if they are personal_property as defined in sec_1245 see also sec_1_1245-3 income_tax regs sec_1_1245-3 income_tax regs defines personal_property as tangible_personal_property as defined in paragraph c of sec_1_48-1 relating to the definition of ' sec_38 property' for purposes of the investment_credit accordingly acrs incorporates within the meaning of sec_1245 class property tangible_personal_property defined in sec_1_48-1 income_tax regsdollar_figure sec_1250 provides as follows c sec_1250 property for purposes of this section the term sec_1250 property means any real_property other than sec_1245 property as defined in sec_1245 which is or has been property of a character subject_to the allowance for depreciation provided in sec_167 for taxable years ended and sec_168 provides as follows sec_1250 class property the term sec_1250 class property means property described in sec_1250 and property described in sec_1245 sec_1_48-1 income_tax regs provides as follows continued nineteen-year real_property consists of sec_1250 class property with a present class_life of more than years except for low-income_housing as defined in sec_168 sec_168 sec_1250 class property is property described in sec_1250 and in sec_1245 sec_36 continued c definition of tangible_personal_property if property is tangible_personal_property it may qualify as sec_38 property irrespective of whether it is used as an integral part of an activity or constitutes a research or storage_facility used in connection with such activity specified in paragraph a of this section local law shall not be controlling for purposes of determining whether property is or is not tangible or personal thus the fact that under local law property is held to be personal_property or tangible_property shall not be controlling conversely property may be personal_property for purposes of the investment_credit even though under local law the property is considered to be a fixture and therefore real_property for purposes of this section the term tangible_personal_property means any tangible_property except land and improvements thereto such as buildings or other inherently permanent structures including items which are structural_components of such buildings or structures thus buildings swimming pools paved parking areas wharves and docks bridges and fences are not tangible_personal_property tangible_personal_property includes all property other than structural_components which is contained in or attached to a building thus such property as production machinery printing presses transportation and office equipment refrigerators grocery counters testing equipment display racks and shelves and neon and other signs which is contained in or attached to a building constitutes tangible_personal_property for purposes of the credit allowed by sec_38 further all property which is in the nature of machinery other than structural_components of a building or other inherently_permanent_structure shall be considered tangible_personal_property even though located outside a building thus for example a gasoline pump hydraulic car lift or automatic vending machine although annexed to the ground shall be considered tangible_personal_property g sec_1250 defines sec_1250 property to mean any real_property other than sec_1245 property as defined in sec_1245 sec_1245 includes elevators and escalators within the definition of sec_1245 property sec_1_1250-1 income_tax regs defines real_property to include the structural_components of a building within the meaning of sec_1_1245-3 income_tax regs which provides in pertinent part that the terms 'building' and 'structural components' shall have the meanings assigned to those terms in paragraph e of sec_1_48-1 sec_1_48-1 provides in pertinent part as follows the term structural_components includes such parts of a building as walls partitions floors and ceilings as well as any permanent coverings therefor such as paneling or tiling windows and doors all components whether in on or adjacent to the building of a central air conditioning or heating system including motors compressors pipes and ducts plumbing and plumbing fixtures such as sinks and bathtubs electric wiring and lighting fixtures chimneys stairs escalators and elevators including all components thereof sprinkler systems fire escapes and other components relating to the operation or maintenance of a building however the term structural_components does not include machinery the sole justification for the installation of which is the fact that such machinery is required to meet temperature or humidity requirements which are essential for the operation of other machinery or the processing of materials or foodstuffs machinery may meet the sole justification test provided by the preceding sentence even though it incidentally provides for the comfort of employees or serves to an insubstantial degree areas where such temperature or humidity requirements are not essential the foregoing statutory and regulatory provisions support a conclusion that congress intended that the same tests be used to ascertain whether property constitutes sec_1245 class property or sec_1250 class property for purposes of acrs as are applied for purposes of determining whether property qualifies for itc see also 33_f3d_426 4th cir affg in part and vacating and remanding in part on another issue tcmemo_1993_124 where the court_of_appeals observed that the classes of sec_38 property and sec_1245 property are for present purposes coextensive is confirmed by sec_1_1245-3 which in defining sec_1245 property makes several references to sec_1_48-1 fn ref omitted respondent however contends that sec_168 which prohibits component_depreciation effectively operates to change the definition of tangible_personal_property for purposes of acrs to eliminate from sec_1245 class property and to include in sec_1250 class property any item which is attached to a building and that has utility beyond its relation to a particular piece of property even if under long-standing precedent the property constitutes personal_property for purposes of sec_38 and sec_1245 we however do not agree see supra note sec_168 only could apply to property that constitutes sec_1250 class property as that term was understood at the time congress enacted acrs neither the statute nor its legislative_history reveals an intent by congress to redefine sec_1250 to include property which at that time was considered under long-standing precedent to constitute sec_1245 property had congress intended that outcome we believe congress would have clearly set forth that intent in the statute or in its legislative_history to the contrary the statutory language supports petitioners' position sec_168 provides that the deduction allowable under subsection a with respect to any component which is sec_1250 class property of a building shall be computed in the same manner as the deduction allowable with respect to such building emphasis added thus the statutory provision plainly and only speaks to sec_1250 class property which sec_168 defines as property described in sec_1250 as discussed supra the regulations under sec_1250 incorporate by reference sec_1_1245-3 income_tax regs which incorporates by reference sec_1_48-1 income_tax regs accordingly we conclude that the statutory language manifests a congressional intent to retain the prior_law distinction between components that constitute sec_1250 class property and property items that constitute sec_1245 class property the legislative_history does not reveal a contrary intention the legislative_history relating to sec_168 does not focus on the definition of sec_1250 class property or on the definition of structural_components contained in sec_1_48-1 income_tax regs see h rept pincite s rept 1981_2_cb_412 moreover the general explanation of erta prepared by the staff of the joint_committee on taxation states as follows the recovery_period and method the taxpayer selects must be used for the building as a whole including all structural_components that are real_property eg wiring plumbing etc component_depreciation no longer may be used the distinction between a structural_component of a building which is sec_1250 property and an item of property that is sec_1245 property remains the same as under prior_law staff of the joint comm on taxation general explanation of the economic_recovery_tax_act_of_1981 pincite j comm print emphasis added additionally see staff of the joint comm on taxation general explanation of the tax_reform_act_of_1986 pincite j comm print summarizing the prohibition against the component method_of_depreciation under acrs as follows component cost_recovery was not permitted under acrs thus the same recovery_period and method had to be used for a building as a whole including all structural_components see also h rept pincite 1986_3_cb_138 s rept 99th cong 2d sess 1986_3_cb_88 we note further that our understanding of the statutory provision comports with the construction given that provision in the report relating to the small_business job protection act of publaw_104_188 110_stat_1755 wherein the senate_finance_committee in explaining present law relating to depreciation of leasehold improvements states as follows if the improvement is characterized as tangible_personal_property acrs depreciation is calculated using the shorter recovery periods and accelerated methods applicable to such property the determination of whether certain improvements are characterized as tangible_personal_property or as nonresidential_real_property often depends on whether or not the improvements constitute a structural_component of a building as defined by sec_1_48-1 see for example metro natl corp v commissioner 52_tcm_1440 t c memo 486_f2d_1091 10th cir 778_f2d_402 8th cir affg per curiam t c memo with respect various leasehold improvements s rept pincite n we additionally note that for purposes of ascertaining acrs recovery periods sec_1245 class property has the same definition as personal_property described in sec_1_48-1 income_tax regs which comports with respondent's own interpretation of sec_168 promulgated in proposed_regulations under sec_168 issued during dollar_figure see fed we recognize that it is well settled that the view of a later congress as to the construction of a statute or a regulation adopted is not entitled to great weight e g 103_tc_398 affd 62_f3d_136 5th cir 88_tc_428 the proposed_regulations have not been amended to reflect changes to sec_168 made by the tra-1986 and subsequent legislation no final or temporary regulations under sec_168 relating to the issues in the instant opinion have been issued continued reg date sec_1 e proposed income_tax regs fed reg date provides in pertinent part as follows e components and improvements-- component cost_recovery not permitted in general the unadjusted_basis of structural_components as defined in sec_1 e of a building must be recovered as a whole thus the same recovery_period and method must be used for all structural_components and such components must be recovered as constituent parts of the building of which they are a part emphasis added accordingly we conclude that the precedent that has been developed to ascertain whether property constitutes eligible sec_38 property for purposes of itc is equally applicable to ascertain whether property constitutes sec_1245 class property for purposes of acrs see also schrum v commissioner tcmemo_1993_124 to the extent that property does not qualify as eligible sec_38 property under sec_48 the property cannot constitute sec_1245 class property continued we recognize that the proposed_regulations carry no more weight than a position advanced on brief by the respondent 89_tc_357 quoting 54_tc_1233 macrs macrs does not utilize the terms sec_1245 class property or sec_1250 class property dollar_figure rather macrs assigns property to recovery periods on the basis of class lives to constitute 5-year_property the disputed property items must have a class_life of more than years but less than years sec_168 to constitute nonresidential_real_property the disputed property items must be sec_1250 property with a class_life of more than years sec_168 sec_168 provides that the terms ' sec_1245 property' and ' sec_1250 property' have the meanings given such terms by sec_1245 and sec_1250 respectively as we discussed supra sec_1250 excludes from the term sec_1250 property sec_1245 property as defined in sec_1245 from that statutory provision we conclude that as with acrs the macrs statutory language manifests a congressional intent to retain the prior_law distinction between component sec_41 although the terms sec_1245 class property and sec_1250 class property are not utilized in macrs as will be discussed in more detail infra the disputed property items involved in the instant case for taxable years ended and would have constituted either sec_1245 class property or sec_1250 class property as applicable had acrs continued to be in effect for those taxable years consequently for convenience we continue to use the terms sec_1245 class property and sec_1250 class property where appropriate to refer to property items for which macrs applies as well as to the property items for which acrs applies that constitute sec_1250 class property and property items that constitute sec_1245 class property the legislative_history of macrs does not reveal a contrary intention in support of the position that an analysis based on itc is inappropriate for cost_recovery purposes respondent relies on language contained in grinalds v commissioner tcmemo_1993_ that the 'sole justification' test relates to the investment_tax_credit which has provisions and policies of its own and it provides only limited guidance if any in interpreting sec_168 the statute directly involved here the sole justification test refers to the provision in sec_1_48-2 income_tax regs which specifically excludes from the definition of a structural_component machinery the sole justification for the installation of which is the fact that such machinery is required to meet temperature or humidity requirements which are essential for the operation of other machinery sec_1_48-2 income_tax regs in grinalds we did not focus on the definition of sec_1245 class property and sec_1250 class property therefore that case is distinguishable and inapplicable to the issue of whether tangible_property constitutes sec_1245 class property or sec_1250 class property for purposes of acrs and macrs based on the foregoing we conclude that the tests developed to ascertain whether property constituted tangible_personal_property for purposes of itc equally are applicable to decide whether the property constitutes tangible_personal_property for purposes of macrs accordingly we conclude that to the extent a disputed property item would have qualified as tangible_personal_property for itc that property also will qualify as tangible_personal_property for purposes of acrs and macrs additional arguments respondent further contends that the tests developed to decide whether property qualified for itc are inapplicable to ascertain acrs recovery classes or macrs recovery periods because itc and acrs and macrs accomplish their capital cost incentives in a different manner and focus on different factors respondent's arguments in support of that contention are premised on the position that the acrs and macrs depreciation_deductions should be tied to the useful_life of the property involved we rejected a similar position in 103_tc_247 affd 68_f3d_41 2d cir and 103_tc_285 affd 65_f3d_329 3d cir and we reject it here other arguments raised by respondent in support of the position that the tests used to ascertain whether property qualifies as tangible_personal_property for itc purposes are not applicable for purposes of acrs and macrs also are without merit and we do not address them here respondent contends alternatively that all of the disputed property items are structural_components under an itc analysis and consequently constitute sec_1250 class property we now address that alternative position classification of the disputed property items as sec_1245 class property or sec_1250 class property in general as discussed supra the classification of disputed property items as sec_1245 class property depreciable over a 5-year recovery_period or sec_1250 class property depreciable over the life of the related structure depends upon a decision as to whether the respective items constitute tangible_personal_property within the meaning of sec_1_48-1 income_tax regs which would be sec_1245 class property or structural_components of the buildings to which they relate within the meaning of sec_1_48-1 income_tax regs which would be sec_1250 class property see also sec_1_1245-3 c e income_tax regs tangible_personal_property the regulations define tangible_personal_property to include any tangible_property except land and improvements thereto such as buildings or other inherently permanent structures including items which are structural_components of such buildings or structures sec_1_48-1 income_tax regs local law does not control for purposes of determining whether property is or is not tangible or personal id the term tangible_personal_property is not intended to be defined narrowly and includes assets accessory to the operation of a business 789_f2d_1234 7th cir affg tcmemo_1983_469 metro natl corp v commissioner tcmemo_1987_38 see also s rept 87th cong 2d sess 1962_3_cb_707 morrison inc v commissioner tcmemo_1986_129 affd 891_f2d_857 11th cir dollar_figure in 65_tc_664 we listed the following factors to consider in resolving whether property is inherently permanent and thus not tangible_personal_property within the meaning of sec_1 c income_tax regs is the property capable of being s rept 87th cong 2d sess 1962_3_cb_707 in defining sec_38 property for purposes of the investment_tax_credit stated in pertinent part as follows except for the exclusions noted below all tangible_personal_property qualifies as sec_38 property tangible_personal_property is not intended to be defined narrowly here nor to necessarily follow the rules of state law it is intended that assets accessory to a business such as grocery store counters printing presses individual air-conditioning units etc even though fixtures under local law are to qualify for the credit similarly assets of a mechanical nature even though located outside a building such as gasoline pumps are to qualify for the credit real_property other than buildings and structural_components which qualifies as integral parts of categories referred to above includes such assets as blast furnaces oil_and_gas pipelines railroad track and signals and fences used in connection with raising cattle moved and has it in fact been moved is the property designed or constructed to remain permanently in place are there circumstances which tend to show the expected or intended length of affixation ie are there circumstances which show that the property may or will have to be moved how substantial a job is removal of the property and how time- consuming is it is it readily removable how much damage will the property sustain upon its removal and what is the manner of affixation of the property to the land movability itself is not the controlling factor in deciding whether the property lacks permanence 488_f2d_728 5th cir affg tcmemo_1972_239 see also 708_f2d_1385 9th cir a variety of factors are considered including where possible the function and design of the component in issue the intent of the taxpayer in installing the component and the effect of removal of the component on the building affg in part and revg in part 74_tc_768 61_tc_328 moveability per se does not determine whether or not property is personal_property dixie manor inc v united_states aftr 2d ustc par w d ky fact that walls often are removed because of a change in design by itself is not sufficient affd without published opinion 652_f2d_57 6th cir the fact that an item is not readily reusable in another location is evidence supporting the conclusion that it is to be treated as permanent in its present location 778_f2d_402 8th cir affg per curiam tcmemo_1984_532 structural_components sec_1_48-1 income_tax regs explains the meaning of structural_components by way of example rather than by definition as follows the term structural_components includes such parts of a building as walls partitions floors and ceilings as well as any permanent coverings therefor such as panelling or tiling windows and doors all components whether in on or adjacent to the building of a central air conditioning or heating system including motors compressors pipes and ducts plumbing and plumbing fixtures such as sinks and bathtubs electric wiring and lighting fixtures chimneys stairs escalators and elevators including all components thereof sprinkler systems fire escapes and other components relating to the operation or maintenance of a building however the term structural_components does not include machinery the sole justification for the installation of which is the fact that such machinery is required to meet temperature or humidity requirements which are essential for the operation of other machinery or the processing of materials or foodstuffs accordingly an item constitutes a structural_component of a building if the item relates to the operation and maintenance of the building sec_1_48-1 income_tax regs the sole justification test set forth in sec_1_48-1 income_tax regs excludes from the term structural_component only machinery that is required to meet the temperature and humidity requirements of other machinery see 84_tc_739 affd 803_f2d_1572 11th cir texas instruments inc v commissioner tcmemo_1992_306 morrison inc v commissioner supra applying the foregoing general principles we next consider the appropriate individual categories for the disputed property items before we address the substantive issues however we must decide an evidentiary matter which was raised at trial at trial petitioners objected to the admission of portions of the report prepared by respondent's expert steve wilgus mr wilgus which petitioners contend contains legal conclusions respondent contends that the contested materials do not constitute legal conclusions we took petitioners' objections under advisement testimony of a witness qualified by knowledge skill experience training or education is admissible whenever that scientific technical or other specialized knowledge will assist the trier of fact to understand the evidence or to decide a fact in issue fed r evid testimony that expresses a legal conclusion and does not assist the trier of fact is not admissible see 958_f2d_709 6th cir 742_f2d_916 6th cir 92_tc_101 weinstein's federal evidence sec_704 a pincite-704-11 2d ed see also fed r evid 98_f3d_194 5th cir affg 105_tc_16 25_f3d_1342 6th cir 925_f2d_910 6th cir 807_f2d_359 4th cir dollar_figure we conclude that mr wilgus' report states legal conclusions applying law to facts and that those legal conclusion are not helpful to the court consequently we disregard themdollar_figure additionally in support of their respective positions the parties presented expert testimony at trial and in reports concerning the nature of the disputed property items expert testimony may be in the form of an opinion or in the expression of a dissertation or exposition of scientific or other principles relevant to the case which the finder of fact may apply to the facts fed r evid advisory comm note u s c app pincite opinion testimony of an expert not supported by an adequate foundation of relevant facts data or opinions however is inadmissible conjecture or speculation see randolph see also estate of carpenter v commissioner tcmemo_1993_97 see also shoney's s inc v commissioner tcmemo_1984_413 n wherein we also disregarded legal conclusions contained in a report prepared by mr wilgus v laeisz 896_f2d_964 5th cir 409_f2d_1195 8th cir graham federal practice and procedure sec pincite interim ed an expert may base an opinion or inference on facts that the expert knows from first hand observation that are in the record and made known to the expert or that although not in the record are of a type reasonably relied upon by experts in the particular field in forming opinions or inferences upon the subject fed r evid see also 738_f2d_1092 10th cir in re aircrash in bali indonesia on date 684_f2d_1301 9th cir 630_f2d_550 7th cir although otherwise inadmissible data underlying an expert's opinion may be admitted at trial the use of that data is limited to explaining the expert's reasoning and is not admitted as substantive evidence fed r evid 21_f3d_721 6th cir 783_f2d_1091 d c cir 745_f2d_1254 9th cir factual allegations that are not otherwise in the record that are relied upon by an expert witness may be admitted as substantive evidence only if proper foundational requirements are satisfied ie where the expert testifies from personal knowledge of the facts relayed see fed r evid accordingly to the extent that the testimony of an expert states factual allegations that are not otherwise properly in the record ie no foundation was laid establishing that the witness had an opportunity to observe and actually did observe the fact to which the witness testified we disregard such testimony although we have considered and given due weight to the conclusions of the experts we do not set forth infra those conclusions except where we believe it will help explain our rationale for finding that a specific disputed property item constitutes personal_property or a structural_component we turn next to consideration of the appropriate categories for the disputed items dollar_figure primary and secondary electrical distribution systems the primary and secondary electrical distribution systems property unit include the main panels main motor control centers transformers the secondary distribution panels and related wiring and conduit see supra pp the parties have stipulated to the portion of the electrical load conveyed by the primary and secondary electrical distribution systems to hospital equipment and to the portion conveyed to items related our numbering of the groups of disputed property items considered in this opinion corresponds to the numbering utilized by petitioners in their briefs to the operation and maintenance of petitioners' buildings see supra p petitioners contend that the portion of the primary and secondary electrical distribution systems which carry electrical loads to particular items of business equipment constitutes sec_1245 class property within the meaning of sec_1 c and b income_tax regs because that portion of the electrical distribution systems does not relate to the operation or maintenance of a building respondent counters that those disputed property items are structural_components of the buildings to which they relate because they are inherently permanent and are not readily removable respondent agrees that our decision in morrison inc v commissioner supra as affirmed by the court_of_appeals for the eleventh circuit provides authority for petitioners' position that the primary and secondary electrical distribution systems are not structural_components to the extent of the load percentages that the parties stipulated are carried to equipment our holding in morrison follows our holding in 74_tc_137 that the portion of the taxpayer's primary electrical distribution system which did not relate to the overall operation or maintenance of buildings constituted tangible_personal_property under sec_48 and therefore was eligible for itc respondent however urges the court to disavow scott paper co v commissioner supra and its progeny and instead to follow the reasoning of a c monk co v united st686_f2d_1058 4th cir no justification for allocating portions of a single electrical system components of electrical system are structural_components if they can be reasonably adapted to general uses or of illinois cereal mills inc v commissioner f 2d pincite electrical distribution system was other tangible_property under sec_48 dollar_figure absent a stipulation to the contrary the instant case is appealable to the court_of_appeals for the sixth circuit and therefore is not controlled by the decisions of the courts of appeals for the fourth circuit a c monk co v united st686_f2d_1058 4th cir or seventh circuit 789_f2d_1234 7th cir affg t c memo see 54_tc_742 affd 445_f2d_985 10th cir the court_of_appeals for the sixth circuit has not decided the issue accordingly we decide the instant case as we think proper 99_tc_490 we note however that in 891_f2d_857 n 11th cir the court_of_appeals for the eleventh circuit stated as follows we note that only scott paper is directly on point in scott paper the tax_court analyzed a primary electrical system to determine whether it partially qualified as tangible_personal_property under sec_48 the illinois cereal and the monk courts however discussed whether portions of primary electrical systems constituted other tangible_personal_property under sec_48 although the illinois cereal court stated at the end of its opinion that the taxpayer's primary electrical system did not constitute tangible_personal_property the court did not squarely face the issue see illinois cereal f 2d pincite taxpayer does not contend that its electrical distribution system is 'tangible personal property' under continued respondent contends further that the disputed property items in the subject category are distinguishable from the primary and secondary electrical distribution property items involved in scott paper co v commissioner supra because in that case the electrical components were readily removable they were not inherently permanent they were inextricably linked to and installed in conjunction with the addition of particular pieces of machinery and most of the electricity carried by the electrical components was conveyed to the new equipment in morrison inc v commissioner tcmemo_1986_129 we explained our rationale for finding a portion of the primary and secondary electrical system in scott paper co eligible_property for itc as follows in scott paper co we concluded that the components of the taxpayer's primary electric system which supplied the electric needs of process machinery rather than contributing to the overall operation or maintenance of buildings was not an inherently_permanent_structure and the taxpayers were entitled to the investment_tax_credit on these components in reaching this conclusion we placed great emphasis on the language in sec_1_48-1 income_tax regs which defines structural_components by listing examples and including as the last line of the regulation and other components relating to the operation or maintenance of a building in scott paper co supra pincite we characterized that phrase as follows continued sec_48 emphasis added thus it is not clear whether illinois cereal actually supports respondent's position a descriptive phrase intended to present the basic test used for identifying structural_components the preceding elements are examples of items which meet the test as a general_rule items which occur in an unusual circumstance and do not relate to the operation or maintenance of a building should not be structural_components despite being listed in sec_1_48-1 income_tax regs we also quoted the technical explanations of the revenue act of which explained the language which was incorporated in the regulation as follows the term structural_components of a building includes such parts of the building as central air-conditioning and heating systems plumbing and electric wiring and lighting fixtures relating to the operation or maintenance of the building h rept 87th cong 2d sess 1962_3_cb_503 s rept 87th cong 2d sess 1962_3_cb_843 in accordance we concluded that property fails to qualify for the credit if it relates to the overall operation or maintenance of a building rather than being used to aid in the employment of a particular function or particular piece of property see 58_tc_365 we focused on the ultimate uses of power at the taxpayer's facility in scott paper co and distinguished the power used in the overall operation or maintenance such as lighting heating ventilation and air-conditioning of the building and the power used to operate the taxpayer's machinery scott paper co v commissioner supra pincite- we thus concluded in scott paper co that to the extent that the primary electric carried electrical loads to be used for pulp and paper production processes or other such qualifying uses the investment_credit will be allowed for the primary electric improvements to the extent that the primary electric improvements relate to the overall operation or maintenance of buildings they are structural_components of such buildings and they do not qualify as tangible_personal_property we find no material differences between the facts in the instant case and those facts present in scott paper co v commissioner supra and morrison inc v commissioner supra relating to the primary and electrical distribution systems for the reasons previous articulated in both of those case we conclude that the portion of the cost of the primary and secondary electrical distribution systems in petitioners' hospitals which is equal to the percentage of the electrical load carried to those systems allocable to the hospitals' equipment as stipulated by the parties constitutes sec_1245 class property depreciable over a 5-year recovery_period branch electrical wiring and connections and special electrical equipment the branch electrical wiring and connections hereinafter branch wiring relate to several items of hospital equipment and are contained in many different property units including controls battery packs and battery chargers for the emergency power generation systems property unit x-ray film processing equipment property unit illuminated emergency entrance signs and illuminated hospital front entrance signs property unit medical gas control equipment and medical gas alarm equipment property unit hospital kitchen equipment property unit equipment located in the hospital laboratory and maintenance shop areas property unit synchronously wired clock systems property unit air conditioners located in the hospital computer rooms property unit hospital central sterilization equipment property unit items of hospital equipment located in the operating rooms recovery rooms intensive care units infant nurseries radiology areas patient rooms laboratories and kitchens property unit see supra pp the parties have stipulated that percent of the electrical load carried by the branch wiring relating to the controls battery packs and battery chargers for the emergency power generation systems the x-ray film processing equipment the illuminated emergency entrance signs and the illuminated hospital front entrance signs the medical gas control equipment and medical gas alarm equipment the synchronously wired clock systems the air conditioners located in the hospital computer rooms and the hospital central sterilization equipment is conveyed to the particular items of equipment to which they relate the parties agree further that the branch wiring is necessary and required for the operation and use of the items to which they relate and during the years in issue was used only with those items the parties additionally have stipulated that all of the electrical receptacles in dispute are used to provide localized electrical service for specific items of equipment located in the kitchens patient rooms laboratories and maintenance shop areas of petitioners' hospitals which equipment respondent agrees is 5-year personal_property we refer to the branch wiring and special electrical equipment in issue in the subject category collectively as the branch electrical systems petitioners contend that the branch electrical systems are sec_1245 class property pursuant to the reasoning of 74_tc_137 and its progeny as well as revrul_66_299 c b dollar_figure petitioners contend that the parties agree that virtually every item to which the branch wiring relates was appropriately classified as sec_1245 class property respondent however contends that the disputed property items in the subject category are inherently permanent and are identified as a structural_component electric wiring in sec_1_48-1 income_tax regs on brief respondent segregates the disputed property items into individual segments of conduit electrical wiring junction boxes outlets and receptacles a revenue_ruling reflects respondent's position on an issue and is not binding precedent upon the court see 100_tc_216 affd without published opinion 25_f3d_1043 5th cir 86_tc_243 75_tc_36 affd 669_f2d_291 5th cir we disregard a revenue_ruling if it conflicts with the statute it supposedly interprets with the statute's legislative_history or if it is otherwise unreasonable e g 848_f2d_81 6th cir affg 87_tc_1294 however we may adopt its reasoning if we agree that the ruling correctly applies the law 64_tc_404 affd in part and revd in part 613_f2d_770 9th cir keating v commissioner tcmemo_1995_101 respondent contends that the conduit is designed to remain in place throughout its expected useful_life is identical to other conduit which petitioners have agreed is a structural_component and is typical of electrical conduit used at other commercial establishments respondent contends that the electrical wiring is not designed or installed with a particular piece of equipment is not easily removable and is not economically practicable to reuse respondent contends that none of the electrical outlets receptacles and junction boxes are inextricably linked to specific items of machinery they are not moved they are typical of outlets receptacles and junction boxes used in commercial facilities and they relate to the operation of the buildings in that they provide points for the provision of power for many property items including employee radios in the laboratories and power tools in the shop areas as we understand respondent's position respondent agrees that the disputed property items in the subject category are necessary for and used exclusively with the operation of various items of equipment nevertheless respondent contends that the branch electrical systems are structural_components because they were not designed for or installed with the specific equipment to which they relate they are adaptable for other purposes are composed of standard electrical supplies have useful lives not inextricably linked to the specific equipment with which they are used and are not readily removable additionally with regard to the electrical outlets receptacles and junction boxes located in laboratory and shop areas respondent asserts that those disputed property items may be used to power nonhospital equipment or equipment relating to the operation or maintenance of the buildings to decide whether the disputed property items in the subject category constitute personal_property or structural_components of the buildings to which they relate we apply the reasoning in scott paper co v commissioner supra and cases following its rationale in scott paper co v commissioner t c pincite we noted that even though sec_1_48-1 income_tax regs lists items such as wiring and lighting fixtures in describing structural_components to constitute a structural_component of a building the item nonetheless must relate to the operation or maintenance of the building subsequently in morrison inc v commissioner tcmemo_1986_129 we found that much of the electrical distribution systems constituted personal_property we stated respondent points out that the reasonable adaptability of the electrical distribution system with minimal effort to accommodate another cafeteria a restaurant or a retail sales establishment such as a furniture store indicates that the system relates to the overall operation or maintenance of the building rather than relating to the function of specific pieces of kitchen machinery or equipment respondent recognizes that his argument is contrary to our holding in scott paper co supra following our holding in 74_tc_137 we focus on the ultimate use of the electrical power in petitioners' cafeterias in order to determine whether the electrical distribution system constitutes a structural_component an allocation should then be made based on the qualifying and nonqualifying uses of the power similarly in duaine v commissioner tcmemo_1985_39 we analyzed various items of property contained in a fast food restaurant to determine whether they qualified for itc we followed the reasoning of scott paper co v commissioner supra in finding that electrical outlets and conduits that provided localized power sources for the lessee's specialized restaurant equipment constituted personal_property in revrul_66_299 c b pincite respondent concluded that special electrical or plumbing connections which are necessary to and are used directly with a specific item of machinery or equipment or between specific items of individual machinery or equipment are not structural_components of the building but are essentially items of machinery or equipment and qualify as sec_38 property for investment_credit purposes we analyzed that language in central citrus co v commissioner t c pincite and stated such language creates a clear distinction between property used in the general overall operation of a building and that property which is utilized to aid in the employment of a particular function or particular piece of property we find this particular dichotomy to be both reasonable and sound and in agreement with congressional intent citations omitted accordingly we held in central citrus co that distribution system adapters contractors fuses starters switches and relays served specialized functions or specific equipment used in the taxpayer's citrus fruit processing business and therefore qualified for itc respondent argues that the disputed property items comprising the branch electrical systems are not identical to the primary and secondary electrical systems involved in scott paper co v commissioner supra and morrison inc v commissioner supra or to the electrical connections involved in duaine v commissioner supra or to the special electrical or plumbing connections described in central citrus co v commissioner supra and revrul_66_299 supra we however conclude that there are no material differences among those items and the disputed property items in the subject category respondent argues further that the wiring and conduit located in the walls or floors of the hospitals are inherently permanent because they are not movable movability however is not the sole determinant as to what constitutes sec_1245 personal_property kramertown co v commissioner f 2d pincite consolidated freightways v commissioner f 2d pincite everhart v commissioner t c pincite dixie manor inc v united_states aftr 2d pincite4 to ustc par the fact that some of the wiring and conduit is contained in the walls and floors of the hospitals is not relevant in determining whether those items are personal_property we look to the ultimate use of the electrical power conveyed by the branch electrical systems to decide whether the disputed property items constitute structural_components or personal_property scott paper co v commissioner supra morrison inc v commissioner supra from the foregoing we learn that a disputed property item constitutes a structural_component to the extent that it furnishes electrical power for a function or equipment that relates to the operation or maintenance of a building conversely to the extent that a disputed property item furnishes electrical power for a function or equipment that does not relate to the operation or maintenance of a building the disputed property item constitutes tangible_personal_property scott paper co v commissioner supra central citrus co v commissioner supra see also texas instruments inc v commissioner supra morrison inc v commissioner supra duaine v commissioner supra the x-ray film processing equipment property unit medical gas control equipment and medical gas alarm equipment property unit and hospital central sterilization equipment property unit aid in the rendition of healthcare services and therefore the branch electrical systems relating to that equipment do not relate to the operation or maintenance of the buildings branch electrical systems relating to items of hospital equipment located in the operating room recovery room intensive care units infant nurseries radiology areas patient rooms laboratories and kitchens property unit also are property items related to furnishing medical services rather than to providing building services accordingly we hold that the branch electrical systems relating to property units and constitute tangible_personal_property and that they are depreciable over a 5-year recovery_period the parties agree that the emergency generator property unit and emergency entrance signs and illuminated hospital front entrance signs property unit are 5-year_property in our view those items as well as the hospital kitchen equipment property unit constitute assets accessory to the conduct of petitioners' healthcare business within the meaning of s rept 87th cong 2d sess supra 1962_3_cb_707 and consequently they do not relate to the operation or maintenance of the buildings see morrison inc v commissioner supra emergency lighting qualifies as asset accessory to a business s rept pincite supra 1978_3_cb_315 special lighting in connection with the enactment of the revenue act of publaw_95_600 92_stat_2763 the report of the senate_finance_committee stated among other things as follows the committee wishes to clarify present law by stating that tangible_personal_property already eligible for the continued identity symbols and signs except billboards are tangible_personal_property the parties agree further that the computer- room air conditioners property unit are 5-year_property presumably because they satisfy the sole justification test of sec_1_48-1 income_tax regs and they consequently continued investment_tax_credit includes special lighting including lighting to illuminate the exterior of a building or store but not lighting to illuminate parking areas false balconies and other exterior ornamentation that have no more than an incidental relationship to the operation or maintenance of a building and identity symbols that identify or relate to a particular retail establishment or restaurant such as special materials attached to the exterior or interior of a building or store and signs other than billboards similarly floor coverings which are not an integral part of the floor itself such as floor tile generally installed in a manner to be readily removed that is it is not cemented mudded or otherwise permanently affixed to the building floor but instead has adhesives applied which are designed to ease its removal carpeting wall panel inserts such as those designed to contain condiments or to serve as a framing for pictures of the products of a retail establishment beverage bars ornamental fixtures such as coats-of-arms artifacts if depreciable booths for seating movable and removable partitions and large and small pictures of scenery persons and the like which are attached to walls or suspended from the ceiling are considered tangible_personal_property and not structural_components consequently under existing law this property is already eligible for the investment_tax_credit s rept pincite 1978_3_cb_315 sec_1_48-1 income_tax regs provides in pertinent part as follows the term structural_components does not include machinery the sole justification for the installation of which is the fact that continued also would not relate to the operation or maintenance of the buildings see piggly wiggly s inc v commissioner t c pincite hvac units installed to meet temperature and humidity requirements of refrigeration equipment of grocery stores qualify as tangible_personal_property the branch electrical systems relating to those items of equipment similarly do not relate to the operation or maintenance of petitioners' buildings accordingly we hold that the branch electrical systems relating to property units and also constitute tangible_personal_property and that they are depreciable over a 5-year recovery_period the subject category also includes synchronously wired clock systems property unit petitioners' expert william j neiman mr neiman states that the clock system located throughout the hospital includes clocks timers and personnel time recorders that insure continuity in timekeeping he explains that the clock system is not found in most buildings but continued such machinery is required to meet temperature or humidity requirements which are essential for the operation of other machinery or the processing of materials or foodstuffs machinery may meet the sole justification test provided by the preceding sentence even though it incidentally provides for the comfort of employees or serves to an insubstantial degree areas where such temperature or humidity requirements are not essential typically only in facilities where the routine nature and regularity of medical procedures is inherent to the business of the facility mr neiman further states that the timekeeping system is necessary for monitoring the duration and frequency of patient symptoms and timing the administration of medical treatments respondent's expert stephen a wilgus discussed the conduit wiring and electrical outlets comprising the branch electrical systems but he did not address the classes of assets to which the disputed property items relate although it seems that synchronized timekeeping systems are not unique to the healthcare business we conclude that the synchronized clocks relate to the operations carried on within petitioners' buildings and not to the operation or maintenance of petitioners' buildings consequently we hold that the branch electrical systems relating to the synchronized clocks also constitute personal_property and that they also are depreciable over a year recovery_period lastly the subject category includes electrical outlets receptacles and junction boxes located in laboratory and shop areas to the extent that they are used to power employee personal equipment or equipment relating to the operation or maintenance of the buildings they do not constitute personal_property rather they are structural_components of the buildings to the extent that they are used to power equipment that is not employee owned or that does not relate to the operation or maintenance of petitioners' buildings however they do constitute personal_property petitioners however have not produced evidence demonstrating which electrical outlets receptacles and junction boxes are used for a qualified purpose and we have no basis to make that determination accordingly we sustain respondent's determination that those disputed property items must be depreciated over the same recovery_period as the building to which they relate wiring and related property items relating to television equipment the disputed property items in the subject category property unit consist of wiring and related property items that relate to the television antennae and television sets located in the hospitals see supra pp petitioners contend that the branch wiring relating to the television equipment is sec_1245 class property depreciable over 5-year periods pursuant to the reasoning of scott paper co v commissioner supra and its progeny as well as revrul_66_ 1966_2_cb_14 respondent contends that the disputed property items in the subject category are inherently permanent and are identified as a structural_component electric wiring in sec_1_48-1 income_tax regs the parties agree that the master television antennae are 5-year_property we conclude for the reasons discussed supra relating to the branch electrical systems that the branch wiring in the subject category constitutes assets accessory to the conduct of petitioners' healthcare business within the meaning of s rept supra c b pincite the disputed property items in the subject category do not relate to the operation or maintenance of the buildings consequently we hold that the wiring and related property in property unit constitute tangible_personal_property depreciable over a 5-year recovery_period conduit floor boxes power boxes and outlet jacks relating to telephone equipment and electrical wiring conduit and connections relating to internal communications equipment the telephone equipment in the subject categories property unit includes conduit installed specifically to house the telephone wiring telephone floor boxes telephone power boxes and telephone outlet jacks which cannot be used for any purpose other than as a connection point for petitioners' telephones see supra p respondent agrees that those items are required for the use and operation of the telephones in petitioners' hospitals and during the years in issue were used only with the telephones and telephone equipment located in the hospitals the internal communications equipment in dispute property unit consists of wiring and conduit junction boxes outlets and sleeves that are necessary for the operation of the hospital intercom dictation paging and nurse call systems see supra pp during years ended through those items were used only with those particular systems and the hospital blueprints indicate that the items are to be used specifically with those systems respondent agrees that the telephone enclosures are properly classified as personal_property but contends that the conduit floor boxes power boxes and outlets that are necessary for petitioners to use the telephones and the enclosures constitute structural_components of a building we do not agree the electrical connections in the subject categories are necessary for the operation of telephones and internal communications equipment and are used directly with the equipment to which they relate and consequently they are considered a part of that equipment scott paper co v commissioner supra morrison inc v commissioner tcmemo_1980_129 accordingly we hold that the disputed property items in property units and constitute personal_property and are depreciable over 5-year periods carpeting the carpeting property unit was installed in the hospital facilities during construction see supra p it was attached to the floors of the hospitals using a general purpose latex adhesive most of the carpeting already has been removed petitioners contend that the carpeting was not a structural_component of petitioners' hospital buildings within the meaning of sec_1_48-1 income_tax regs petitioners contend that the carpeting was easily removed its removal did not damage the concrete floors of the hospitals and that if necessary the carpeting could have been reinstalled in other locations with new adhesives additionally petitioners contend that the carpeting was not an integral part of or a permanent covering for the hospital floors petitioners further contend that sec_1 e income_tax regs does not list carpeting as a structural_component of a building accordingly petitioners contend the carpeting must be an integral part of and a permanent covering for the concrete floors of petitioners' hospitals to constitute a structural_component of a building under sec_1_48-1 income_tax regs respondent contends that the carpeting constitutes a structural_component respondent maintains that the carpet is typical of carpeting used in other business and professional facilities is custom cut is attached to the concrete flooring by adhesives is designed to remain in place until its useful_life is exhausted provides a minimally acceptable floor finish would be damaged on removal and is not reusable except for scrap purposes petitioners counter that the carpeting in all material respects is indistinguishable from the wall-to-wall carpeting installed in guest rooms office space bar areas and dining rooms of a motel described in revrul_67_349 1967_2_cb_48 in that revenue_ruling respondent ruled that the carpeting was personal_property for purposes of sec_1_48-1 income_tax regs and not a structural_component of a building the carpeting described in revrul_67_349 was fastened with hooks attached to wood strips that were nailed along each wall revrul_67_349 c b pincite in holding that the carpeting installed over concrete floors constituted personal_property respondent explained the wall-to wall carpeting installed in a building in the manner described above is not an integral part of the floor itself and therefore the carpeting is not a permanent covering for the floor thus the wall-to-wall carpeting in the instant case is not a structural_component within the meaning of the regulations rev_rul c b pincite respondent contends that the carpeting involved in the instant case is distinguishable from the carpeting described in revrul_67_349 supra because it is more permanent is installed directly on an unsealed concrete slab by adhesive and is not reusable petitioners counter that s rept supra c b vol pincite see supra note expressly and unequivocally recognized that all carpeting is personal_property and is not to be considered a structural_component of a building respondent contends however that the record does not show that the carpeting involved in the instant case was installed with adhesives designed to ease its removal as was the situation in the example reflected in s rept supra respondent relies on 313_fsupp_294 d n d affd 435_f2d_1368 8th cir wherein the district_court stated carpeting is now considered a permanent covering and one of the recognized methods of permanently finishing floors for use a finished floor or permanent finished floor covering is essential for the proper and necessary operation and maintenance of a building we conclude that the carpeting involved in the subject category is not materially different from the carpeting described in revrul_67_349 supra we are persuaded from the record that the carpeting is not an integral part of the floor and satisfies the criteria for tangible_personal_property outlined in whiteco indus inc v commissioner t c pincite petitioners have shown that they did not intend for the carpeting to be permanently affixed to the underlying floor and that much of the carpeting already has been removed the carpeting was attached with adhesives that facilitate ease of removal and although the carpeting could have been reused in another location it was discarded because of potential health hazards resulting from its placement in hospital buildings respondent's reliance on minot fed sav loan association v united_states supra is misplaced carpeting was not in issue in minot in the passage quoted above and cited by respondent the district_court admonished the government for taking an inconsistent and contrary position that removable partitions were structural_components from the principles and rationale of revrul_67_349 that wall-to-wall carpeting was tangible_personal_property the district_court did not find that carpeting per se constitutes a structural_component the minot case furthermore predates the senate_finance_committee report for the revenue act wherein carpeting specifically is identified as tangible_personal_property s rept c b vol pincite based on the foregoing we hold that the carpeting in the subject category constitutes tangible_personal_property and that it is depreciable over a 5-year recovery_period vinyl wall coverings the vinyl wall coverings property unit in the subject category are the original vinyl wall coverings placed in petitioners' facilities during construction see supra p petitioners contend that the vinyl wall coverings are not structural_components of petitioners' buildings but are sec_1245 class property used in petitioners' businesses and that they are depreciable over 5-year periods respondent contends that the vinyl wall coverings are structural_components of the buildings respondent maintains that the vinyl wall coverings are an alternative for paint they are intended to remain on the walls during the useful_life of the wall coverings and they are not readily removable or reusable sec_1_48-1 income_tax regs includes as an example of a structural_component walls and permanent coverings for them petitioners contend that the vinyl wall coverings are not intended or designed to be either integral parts of or permanent coverings for the walls of petitioners' hospitals but are decorative coverings for those walls they are easily removable and in most instances due to changes in the decor of the hospitals and heavy wear the vinyl wall coverings already have been removed without damage to the walls of the hospitals petitioners concede that wall coverings typically are not reused in their entirety upon removal but assert that portions of the vinyl wall coverings could be removed in connection with area repair work and then reattached to the walls petitioners contend that they used adhesives to attach the vinyl wall coverings to the walls and that method of attachment is expressly recognized as being non-permanent in s rept c b vol pincite see supra note petitioners contend that the decorative nature of the vinyl wall coverings and the fact that glue-sizing was applied to the sheetrock walls prior to placing the wall coverings on the walls also indicate that they were intended to be temporary petitioners contend that the vinyl wall coverings are similar to the lattice millwork in issue in morrison inc v commissioner supra because they are merely decorative ornamentation serving no more than an incidental relationship to the operation or maintenance of the building and could easily be removed without permanently damaging the walls id in 77_tc_349 involving the eligibility for itc of new service station signs and lights we stated that for purposes of sec_48 all tangible_property constitutes 'tangible personal property' unless it is excluded because it is land or an 'inherently permanent structure ' see also sec_1_48-1 income_tax regs to decide whether the service station signs and lights constituted an inherently_permanent_structure we applied the criteria announced in whiteco indus inc v commissioner t c pincite standard oil co ind v commissioner supra additionally in duaine v commissioner tcmemo_1985_39 for the purpose of deciding whether wall and floor tiles in a building leased to a fast food restaurant constituted inherently permanent structures we applied the whiteco criteria in duaine we held that because the tiles were glued to the surfaces on which they were installed and because a building's interior tiling was included specifically as a structural_component in sec_1_48-1 income_tax regs the tiles were a permanent covering for the restaurant's walls and floors id in contrast we are persuaded that the vinyl wall coverings involved in the subject category were not intended to be and were not a permanent covering for the hospital walls the walls were prepared with glue sizing to permit easy removal of the vinyl wall coverings without damage to the walls the vinyl wall coverings were attached with adhesives that also permitted easy removal indeed much of the wall coverings was removed within years of installation without significant damage to the walls or to the wall coverings accordingly we hold that the vinyl wall coverings in the subject category constitute tangible_personal_property and that they are depreciable over a 5-year recovery_period vinyl floor coverings the vinyl floor coverings and matching base cove molding property unit in the subject category are the floor coverings originally placed in petitioners' hospital facilities during construction see supra pp petitioners contend that the vinyl floor coverings are not an integral part of their buildings' floors and consequently they are not structural_components but are sec_1245 class property depreciable over 5-year periods pursuant to s rept supra petitioners contend that the floor coverings are attached to the concrete floors using general purpose latex adhesives so that they are not permanently affixed but are easily removed without damage to the underlying floors that petitioners typically remove the vinyl floor coverings every to years and that most of the vinyl floor coverings in issue have been removed already petitioners further contend that the sheet vinyl floor covering is a type of floor covering peculiar to hospitals or other health care organizations and that it is sec_1245 class property also because of its unusual nature see scott paper co v commissioner t c pincite respondent contends that the vinyl floor coverings are structural_components of the buildings to which they relate because the flooring coverings are custom cut not readily removable not reusable typical of floorings used in other business and professional facilities attached to the concrete flooring by adhesives and designed to remain in place until their useful lives are exhausted the term structural_components includes floors and any permanent coverings for them sec_1_48-1 income_tax regs s rept supra c b vol pincite however identifies as personal_property floor coverings which are not an integral part of the floor itself such as floor tile generally installed in a manner to be readily removed that is it is not cemented mudded or otherwise permanently affixed to the building floor but instead has adhesives applied which are designed to ease its removal applying the whiteco criteria we conclude that the vinyl floor coverings are not inherently permanent we are persuaded that the floor coverings were not intended to be and were not permanent coverings for the buildings' floors the floor coverings were attached with adhesives to permit easy removal without damage to the concrete floors indeed much of the floor coverings was removed within to years of their installation without damaging the underlying floors or vinyl floor coverings accordingly we hold that the vinyl floor coverings constitute tangible_personal_property and that they are depreciable over a 5-year recovery_period kitchen water piping kitchen equipment steam lines and special x-ray plumbing connections the kitchen water piping property unit in the subject category consists of the kitchen grease waste systems or the grease trap system and plumbing connections serving specific items of kitchen equipment see supra pp the plumbing connections branch off from a hospital's main water lines and supply water directly to specific items of equipment located in petitioners' kitchens such as the dishwashers coffee urns steam kettles braising pans and ice makers they are necessary for the operation of the kitchen equipment and are used solely with the items of equipment to which they relate the kitchen equipment steam lines property unit are identical to the kitchen plumbing connections the special plumbing connections for the x-ray equipment property unit are required for the operation and use of the x-ray equipment and are used only with that equipment see supra pp petitioners contend that the kitchen water piping the kitchen equipment steam lines and the x-ray equipment special plumbing connections constitute personal_property depreciable over 5-year periods petitioners maintain that those disputed property items do not relate to the operation or maintenance of a building because of their relationship with the kitchen or x-ray equipment they also contend that most commercial buildings do not have kitchen grease waste systems which are directly related to petitioners' food preparation activities in support of their contentions petitioners rely on scott paper co v commissioner supra morrison inc v commissioner supra duaine v commissioner supra texas instruments inc v commissioner supra central citrus co v commissioner supra and revrul_66_299 1966_2_cb_14 petitioners contend that our reasoning in morrison inc v commissioner supra wherein we found that the kitchen drainage system and kitchen water piping constituted personal_property is squarely applicable to the instant case respondent contends that the disputed property items are structural_components respondent agrees that the disputed property items are factually similar to property items involved in morrison inc v commissioner supra respondent asserts however that in morrison the taxpayers had argued that the kitchen water piping was eligible for itc as other tangible_property respondent contends that a holding that the disputed property items are other tangible_property would result in those items constituting sec_1250 property because petitioners are not involved in an activity enumerated in sec_1245 respondent additionally maintains that the disputed property items are not unique to hospitals the terms plumbing and plumbing fixtures are listed specifically in sec_1_48-1 income_tax regs as constituting structural_components of a building nonetheless in morrison inc v commissioner supra we focused on the use of the kitchen drains and concluded that the kitchen drainage system did not relate to the operation or maintenance of a building but rather constituted personal_property because it directly serviced the taxpayers' equipment and machinery similarly we concluded that the cafeterias' kitchen water piping was necessary to and used directly with specific pieces of equipment and consequently did not relate to general building plumbing id see also texas instruments inc v commissioner supra duaine v commissioner supra the facts in the instant case relating to the disputed property items in the subject categories are not materially distinguishable from the facts in morrison inc v commissioner supra and duaine v commissioner supra the disputed property items in the subject categories relate to the operation of specialized kitchen or hospital equipment that equipment is related to petitioners' business of providing healthcare services as such the disputed property items are assets accessory to petitioners' business and consequently they do not constitute structural_components of the buildings e g scott paper co v commissioner supra morrison inc v commissioner supra duaine v commissioner supra texas instruments inc v commissioner supra central citrus co v commissioner supra accordingly we hold that the kitchen water piping kitchen equipment steam lines and special x-ray plumbing connections are personal_property and that they are depreciable over 5-year recovery periods kitchen hoods and exhaust systems kitchen exhaust hoods exhaust fans supply air intake fans and related duct work and dishwasher condensate return units constitute property unit see supra pp the exhaust hoods and exhaust systems dissipate air and smoke produced by the ranges and cooking equipment located in the kitchens ventilate the air in the kitchen areas of petitioners' hospitals in order to ensure the proper operation of petitioners' kitchen equipment replace the air expelled from the kitchens and remove steam and humidity expelled by petitioners' kitchen dishwashers in order to keep the dishwashers operating properly the kitchen hoods and exhaust systems do not serve to ventilate areas of the hospitals other than the kitchen areas the dishwasher exhaust fans and related duct work operate solely to exhaust steam and other vapors from the dishwashers the dishwasher condensate return units are dedicated solely to providing emergency hot water for the hospital dishwashers the piping is attached to the hospital buildings and runs directly from a dishwasher to a boiler and back to the dishwasher petitioners contend that the disputed property items in the subject category are not structural_components of a building but are sec_1245 class property depreciable over 5-year periods petitioners maintain that removal of the disputed property items would not affect the hospitals' main water piping or sanitary drainage petitioners contend that those items do not relate to general building plumbing and thus do not relate to the operation or maintenance of a building petitioners rely on the sole justification test of sec_1_48-1 income_tax regs to support their contention that the kitchen hoods and exhaust systems and the dishwasher condensate return units constitute personal_property within the meaning of sec_1_48-1 income_tax regs and therefore of sec_1_1245-3 income_tax regs respondent contends that the disputed property items are structural_components of the buildings to which they relate respondent contends that the items are not unique to hospitals are adaptable to other uses are securely attached to the building structure and provide more than incidental benefit and comfort to petitioners' kitchen employees specifically respondent contends that the dishwasher condensate return unit is more closely related to the boiler than the dishwasher in morrison inc v commissioner tcmemo_1986_129 we held that the cafeterias' kitchen air ventilation system constituted personal_property based on the sole justification test of sec_1_48-1 income_tax regs respondent agrees that the kitchen hoods and exhaust systems but not the dishwasher condensate return unit are very similar to items involved in morrison for the reasons previously discussed in morrison inc v commissioner supra we agree with petitioners that the kitchen hoods and exhaust systems as well as the dishwasher condensate return units satisfy the sole justification test of sec_1_48-1 income_tax regs the evidence presented by petitioners establishes that the kitchen hoods and exhaust systems were installed only to meet temperature or humidity requirements essential for the operation of petitioners' kitchen equipment and they provide only incidental benefit to petitioners' employees the dishwasher condensate return units and related piping were installed solely to provide emergency hot water for petitioners' dishwasher equipment the disputed property items in the subject category consequently do not constitute structural_components of petitioners' buildings morrison inc v commissioner supra duaine v commissioner supra sec_1_48-1 income_tax regs accordingly we hold that the disputed property items in the subject category constitute personal_property and that they are depreciable over 5-year recovery periods patient corridor handrails patient corridor handrails property unit are handrails placed along the patient corridors of petitioners' hospital facilities to assist patients see supra pp the handrails can be removed from the walls by removing the bolts holding them in place and their removal would not damage the hospital walls in some instances the handrails have been removed petitioners contend that the patient corridor handrails constitute sec_1245 class property depreciable over 5-year periods additionally petitioners contend that the disputed property items in the subject category are peculiar to hospitals and other medical facilities and that they do not relate to the operation or maintenance of the buildings petitioners further contend that the patient corridor handrails are analogous to the vault doors record vault doors night depository facilities and walk-up and drive-up teller's windows that in revrul_65_79 1965_1_cb_26 constituted personal_property within the meaning of sec_1_48-1 income_tax regs because the items were accessory to the banking business petitioners contend that patient corridor handrails are clearly distinguishable from bumper guards which are used to protect the hospital walls and which have been treated as relating to the operation of petitioners' buildings petitioners contend further that the patient corridor handrails are reusable respondent contends that the patient corridor handrails are structural_components because they relate to the operation and maintenance of the hospital buildings respondent agrees that the handrails are removable but asserts that they generally are not reusable respondent does not agree that the patient corridor handrails relate to the provision of healthcare services respondent asserts that they protect walls similar to bumper guards and provide support for anyone needing it similar to handrails in stairwells sec_1_48-1 income_tax regs provides that all items contained in or attached to a building constitute personal_property unless they constitute structural_components of a building sec_1_48-1 income_tax regs provides that for a property item to constitute a structural_component of a building it must relate to the operation or maintenance of a building in scott paper co v commissioner t c pincite we stated that items which occur in an unusual circumstance and do not relate to the operation or maintenance of a building are not structural_components of a building moreover assets that are accessory to a business constitute tangible_personal_property metro natl corp v commissioner tcmemo_1987_38 s rept supra c b pincite we are persuaded that the patient handrails are placed in patient corridors to aid hospital patients who might need support and that they are not intended to function as wall protectors we conclude that the handrails are assets accessory to petitioners' business of providing healthcare services within the meaning of s rept supra c b pincite consequently we hold that the handrails do not constitute structural_components and that the patient corridor handrails therefore constitute personal_property that must be depreciated over 5-year recovery periods overbed lights and related electrical connections the overbed lights property unit in the subject category are fluorescent light fixtures placed directly over the patient beds see supra pp the lights are activated from the bedside by a doctor nurse or other hospital employee in connection with examining bathing or preparing a patient for surgery general reading lights vanity lights night lights and large double-pane windows provide other illumination for the patient rooms petitioners contend that the overbed lights are not structural_components of their buildings but that they are sec_1245 class property depreciable over 5-year recovery periods petitioners assert that the overbed lights are not intended or designed to be used for basic patient room illumination they are used solely by doctors nurses and staff in examining patients and providing health care services and that they are accessory to petitioners' businesses petitioners further contend that the overbed lights fit the description of special lighting delineated in s rept supra c b vol pincite and therefore the overbed lights constitute sec_1245 class property respondent contends that the overbed lights are structural_components of the buildings to which they relate respondent also contends that the overbed lights are permanently installed in the ceiling of the buildings provide general room illumination and are identical to other fluorescent lights in the hospital buildings additionally respondent disputes petitioners' assertion that the overbed lights are used exclusively by healthcare professionals sec_1_48-1 income_tax regs includes electric wiring and lighting fixtures as an example of a structural_component nonetheless in s rept see supra note congress recognized that special lighting which has no more than an incidental relationship to the operation or maintenance of a building constitutes personal_property e g metro natl corp v commissioner supra decorative lighting and plant grow lights lighting which serves as an accessory to a business also constitutes personal_property id security lighting illuminating the outside perimeter of a building housing a psychiatric facility in morrison v commissioner tcmemo_1986_129 we held that the taxpayers' emergency lighting constituted personal_property and noted that lighting fixtures and electrical connections that do not provide basic illumination and that are accessory to a business do not constitute structural_components of a building id respondent contends that the overbed lights are not similar to the emergency lights involved in morrison inc v commissioner but are ordinary fluorescent fixtures which provide general room illumination we agree we are not persuaded that the overbed lights are special lighting within the meaning of s rept supra c b vol pincite or that they constitute an asset accessory to a business within the meaning of s rept supra c b pincite the overbed lights are standard 4-tube florescent light fixtures placed in the acoustical ceilings of the hospital buildings photographs contained in the record reveal that the overbed lights provide basic room illumination and have more than an incidental relationship to the operation or maintenance of petitioners' buildings there is no indication in the record that petitioners intended the overbed lights to be temporary in our view removal of the light fixtures would affect the integrity of the building accordingly we hold that the overbed lights are structural_components of the buildings which constitute sec_1250 class property and that consequently they are depreciable over the same recovery periods as the buildings to which they relate partitions the partitions property unit number in the subject category are accordion-style room dividers placed in conference rooms or cafeterias on tracks attached to the ceilings of petitioners' hospitals see supra pp they are used to divide areas of large rooms into smaller areas where conferences and luncheons are held the partitions are manufactured on assembly lines and are available as catalog items from manufacturers none of the partitions bears any structural load the partitions are removable and at least one of them has been removed from one of petitioners' hospital facilities and is currently in storage removal of the partitions does not affect the essential structure of the hospital buildings petitioners contend that the partitions do not constitute structural_components of the buildings to which they relate because they are not permanent and are not an integral part of the building structure but constitute personal_property depreciable over 5-year periods petitioners contend that the partitions are similar to the decorative lattice millwork in morrison inc v commissioner supra and the movable partitions in 435_f2d_1368 8th cir and 486_f2d_1091 10th cir which were held to constitute sec_1245 class property respondent contends that the partitions are structural_components respondent maintains that because the disputed property items are not easily reusable because of the substantial support system they require the partitions are factually distinguishable from the partitions involved in morrison inc v commissioner supra minot fed sav loan association v united_states supra and king radio corp inc v united_states supra we do not agree the words partitions and doors are listed in sec_1_48-1 income_tax regs as items that generally constitute structural_components of a building nonetheless in morrison inc v commissioner supra we stated that doors constitute a structural_component of a building only if they are a permanent part of the building so that their removal would affect the essential structure of the building relying on s rept supra c b vol pincite we found that decorative lattice millwork in the taxpayers' restaurants which served to separate the customer serving line from the dining portions of the cafeteria and which was not used to provide structural support for the cafeteria's ceiling was personal_property because the lattice millwork could easily be removed without permanently damaging the underlying ceiling or walls morrison inc v commissioner supra we are persuaded that the partitions in the subject category are not inherently permanent the partitions are designed to subdivide cafeterias and conference rooms into smaller eating or meeting space they provide no structural support for the ceilings or walls the partitions are capable of being moved and have been removed without damage to the building or to the partitions their removal would not affect the operation or maintenance of the buildings the partitions have no more than an incidental relationship to the overall operation or maintenance of the buildings morrison inc v commissioner supra s rept supra c b vol pincite but cf texas instruments inc v commissioner tcmemo_1992_306 window walls were structural_components l l bean inc v commissioner tcmemo_1997_175 storage rack systems were structural_components accordingly we hold that the partitions are personal_property and that they have a 5-year recovery_period patient bathroom accessories and plastic mirrors bathroom accessories property unit and plastic mirrors property unit in the subject category include soap dispensers mirrors towel racks grab bars toilet paper holders bathrobe hooks shower curtain rods and toiletry shelves contained in the patient room bathroom sec_50 of petitioners' hospital facilities see supra pp the accessories are movable and removable petitioners contend that accessories located in patient room bathrooms are an integral part of petitioners' provision of healthcare services to their patients and are not related to the overall operation or maintenance of a building but constitute sec_1245 class property depreciable over 5-year periods petitioners assert that the bathrooms are designed specifically to be used only by petitioners' patients and that they are in addition to the public bathrooms and the employee bathrooms that are contained in most types of buildings and which are necessary for the operation of the buildings petitioners maintain that the bathrooms and related bathroom accessories are an accessory to the hospital business because hospitals and other health care organizations must provide each patient with access to a bathroom without having to enter the petitioners concede that bathroom accessories located in employee staff and visitor rest rooms relate to the operation or maintenance of petitioners' buildings general patient corridor area petitioners rely on scott paper co v commissioner t c pincite in support of their contention that the disputed property items do not relate to the operation or maintenance of a building and should not be considered structural_components because the bathroom accessories are items which occur in an unusual circumstance respondent contends that the bathroom accessories constitute structural_components of the buildings to which they relate respondent asserts that the bathroom accessories are permanent designed to remain in place for their useful lives and are not economically reusable if they are removed respondent contends that the number of bathrooms or type of people who utilize the bathroom accessory does not change the nature of the disputed property items respondent denies that the patient bathroom accessories occur in unusual circumstances pointing to hotels motels and apartment buildings that also contain a large number of bathrooms in comparison to the number of bathrooms contained in typical office buildings although we agree with petitioners that most office buildings do not contain one bathroom for each one-to-two persons who will be served by the business conducted within the building we do not agree that the large number of patient bathrooms serve a function unique to petitioners' business or that they are assets accessory to the business of providing healthcare services see morrison inc v commissioner supra where we found that restroom accessories such as vanity cabinets and counters even though required by local occupancy codes to be greater in number than other business buildings were not accessory to the taxpayers' restaurant business but constituted structural_components of a building we conclude that the bathroom accessories constitute structural_components of the buildings although capable of being removed and reused there is no evidence that at the time they were installed petitioners ever intended to remove and reuse the bathroom accessories we are persuaded that the bathroom accessories are and were intended to be a permanent part of the buildings the bathroom accessories also serve a function that is more than incidental to the operation of the building accordingly we hold that the bathroom accessories are structural_components of the buildings to which they relate and therefore constitute sec_1250 class property and that they are depreciable over the same recovery_period as the buildings acoustical ceilings acoustical ceiling tiles and related grid work in petitioners' hospitals comprise property unit see supra pp the acoustical ceilings are movable and removable and their removal does not damage the building structure petitioners contend that the acoustical ceilings are not structural_components of petitioners' hospital buildings but constitute sec_1245 class property depreciable over 5-year periods petitioners assert that the acoustical ceilings serve needs peculiar to the operation of their hospital businesses because they prevent dust and dirt particles that accumulate on the duct work and pipes located between the acoustical ceilings and the structural ceilings of petitioners' hospitals from falling into the areas below and that they also absorb sound respondent contends that the acoustical ceilings are structural_components respondent maintains that the acoustical ceilings are virtually identical to the acoustical ceilings involved in metro natl corp v commissioner tcmemo_1987_ and texas instruments inc v commissioner supra which we found constituted structural_components sec_1_48-1 income_tax regs includes ceilings as examples of structural_components we recognized in morrison inc v commissioner supra however that the reference to ceilings in the regulation means inherently permanent ceilings petitioners contend that because the acoustical ceilings in those cases did not serve the taxpayer's particular business needs the facts in the instant case are distinguishable from those involved in metro natl corp v commissioner supra and texas instruments inc v commissioner tcmemo_1992_306 petitioners maintain that the acoustical ceilings involved in the subject category are analogous to the vault doors walk-up and drive-up teller's windows and teller's booth installed by a bank which respondent held constituted tangible_personal_property within the meaning of sec_1_48-1 income_tax regs because their removal would not affect the continued operation of the bank building as a building even though their removal would necessitate making repairs to the building and could affect the continued operation of the bank's business revrul_65_79 1965_1_cb_26 we conclude that the acoustical ceilings are not materially distinguishable from the false ceilings described in metro natl corp v commissioner supra or the suspended ceilings depicted in texas instruments inc v commissioner supra movability is only one characteristic to be considered in determining whether property is a structural_component 61_tc_328 we are persuaded that the acoustical ceilings were designed and intended to be a permanent part of the buildings and that their removal would affect the operation of the buildings in which they were installed we do not think that the incidental benefit of trapping some dust and dirt and providing sound reduction is sufficient to convert the ceilings into assets accessory to petitioners' healthcare business as petitioners contend they are the acoustical ceilings serve a function that is more than incidental to the operation and maintenance of the buildings accordingly we hold that the acoustical ceilings are structural_components of petitioners' buildings and therefore constitute sec_1250 class property and that they are depreciable over the same recovery periods as the buildings to which they relate steam boilers and related accessories the steam boilers and the related accessories property unit in the subject category provide heat for petitioners' buildings and provide high-pressure steam essential to the operation of particular items of equipment located in petitioners' hospital facilities such as humidifiers air make- up units and central sterilization equipment see supra p petitioners contend that the boilers are personal_property depreciable over 5-year periods petitioners assert that production of high-pressure steam necessary for the operation of the hospitals' sterilizers and humidifiers is the primary reason for the boiler's existence and that heating the building is an incidental function accordingly petitioners contend the boilers satisfy the sole justification test of sec_1 e income_tax regs respondent contends that the boilers and accessories are components of a heating system and thus constitute structural_components because they relate to the operation or maintenance of the hospital buildings respondent maintains that the boilers are designed to generate hot water and pressurized steam primarily for heating purposes and secondarily for use in various hospital equipment respondent also asserts that the boilers are not removable or reusable sec_1_48-1 income_tax regs includes as an example of a structural_component all components whether in on or adjacent to the building of a heating system including motors compressors pipes and ducts specifically excluded however is machinery the sole justification for the installation of which is the fact that such machinery is required to meet temperature or humidity requirements which are essential for the operation of other machinery id petitioners contend that the steam boilers are in all material respects the same as the boiler facility analyzed in revrul_70_160 1970_1_cb_7 in that ruling a furniture manufacturer constructed a separate boiler facility to produce steam for use directly in the furniture manufacturing process for heating make-up air needed to maintain proper humidity and temperature conditions in the machine veneer and cabinet room areas of the factory and for incidental heating of other areas of the main factory and adjacent buildings id respondent ruled that the boiler facility excluding the building constituted personal_property because it satisfied the sole justification test inasmuch as the boiler facility was designed constructed and operated for the essential purpose and primary function of steam production in order to furnish additional air and to provide the required temperature and humidity requirements essential in the manufacture of the furniture id pincite respondent contends that revrul_70_160 is inapposite because heating the buildings was the primary purpose for the boilers we are not persuaded that the boilers in the subject category were designed constructed and operated solely to provide steam for the operation of petitioners' hospital equipment and that heating the buildings is merely an incidental function of the boilers we also do not agree with respondent that producing high-pressure steam for petitioners' equipment is an incidental function of the boilers based on the record we conclude that the boilers were installed to and did serve dual functions there is no evidence that petitioners had any other heating system for their building outside of the subject boilers heat is essential for the operation of buildings however we also are convinced that high-pressure steam is essential for the operation of certain hospital equipment under the circumstances present in the instant case we find that both providing heat for the buildings and providing high-pressure steam for the hospital equipment are essential functions of the boilers and that neither function is incidental to the other accordingly the sole justification test is not satisfied see sec_1 e income_tax regs based on the foregoing we conclude that the boilers are analogous to the electrical distribution system involved in 74_tc_137 the record however does not demonstrate the percentage of the steam produced by the boilers that is used to operate hospital equipment consequently we have no logical and objective measure of the portion of the boilers that would constitute sec_1245 personal_property see scott paper co v commissioner supra pincite accordingly we sustain respondent's determination that the boilers must be depreciated over the same period as the buildings to which they relate to reflect the foregoing appropriate orders will be issued
